 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618D&F Industries, Inc., and Staffing Services America, Inc. (ﬁOlstenﬂ) and United Food & Commercial Workers Union, Local 324, United Food & Commercial Workers International Union, AFLŒCIOŒCLC.  Cases 21ŒCAŒ32952 and 21ŒCAŒ32973 July 14, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On August 9, 2000, Administrative Law Judge Ber-nard Litvack issued the attached decision.  Respondent D&F, Respondent Olsten, and Charging Party Local 324 filed exceptions and supporting briefs; the General Counsel filed cross-exceptions, a supporting brief, and an answering brief; and D&F and Olsten filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 only to the extent consistent with this Decision and Or-der.3  Specifically, contrary to the judge, we find that                                                                                                                                                        1 Respondent D&F has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Respondent Olsten has excepted to the judge™s conclusion that it is liable for the unfair labor practices of D&F.  We agree with the judge, for the reasons he discussed, that Olsten is liable for the discriminatory layoffs by D&F in accordance with Capitol EMI Music, 311 NLRB 997 (1993).  As the judge found, Olsten™s on-site manager, Carmen Reyes, attended and participated in translating Chief Operating Officer How-ard Simon™s speech to employees in which he, inter alia, stated that D&F would never deal with a third party, threatened plant closure, and impliedly threatened discharge in retaliation for the employees™ union activities.  With this notice of D&F™s antiunion animus, Olsten was liable for carrying out the subsequent discriminatory layoffs directed by D&F.  In addition, as a joint employer, Olsten is liable for the coercive conduct of D&F in violation of Sec. 8(a)(1).  See, e.g., Windemuller Electric, 306 NLRB 664, 666 (1992).  In adopting the judge™s conclusion that Simon unlawfully threatened employees that if they went on strike they would be replaced, Chairman Battista relies on the context in which the remark was made, and spe-cifically on Simon™s threat in the same speech that employees could go on strike but they were all going to be dismissed.  Chairman Battista does not rely on Simon™s failure to provide a more complete explana-tion of the respective reinstatement rights of economic and unfair labor practice strikers. 3 We shall modify the judge™s recommended Order in accordance with our decisions in Ferguson Electric Co., 335 NLRB 142 (2001); Maria Paz-Vasquez and Rosa Jaramillo were agents of D&F; that certain unlawful conduct by them is therefore attributable to D&F; and that the July 7, 19984 layoffs of employees Claudia Mayne, Abigail Reyes, Carolina Orozco, and Salud Soria, and the September 9 layoff of Maria Jaramillo violated Section 8(a)(1) and (3). I.  CONDUCT OF PAZ-VASQUEZ AND ROSA JARAMILLO A.  Facts Paz-Vasquez and Rosa Jaramillo, at the time relevant to this proceeding, served as assistants to the packaging manager at D&F™s packaging facility on North Hariton Street in Orange, California.5  The management structure of the Hariton facility included Howard Simon, chief operating officer of Global Health Systems, D&F™s par-ent corporation; Pete Pescetti, D&F™s vice president of operations; Steve Posey, plant manager; and various de-partment managers.  Margarido (Lucho) Lopez served as manager of the packaging department, in which 140Œ150 employees worked in two shifts.  On the first shift, two assistants to the packaging manager, Eduardo Cavallero and Rosa Jaramillo, reported directly to Lopez.  On the second shift, a shift supervisor, initially Jose Perez and subsequently Olmedo Duque, reported to Lopez, and two assistants to the packaging manager, Navijio Vargas and Paz-Vasquez, were subordinate to the shift supervisor.  Lopez testified that all of the assistants had the same du-ties and responsibilities.  In addition, a line coordinator monitored production on each of the five production lines, and a lead person assigned the various line jobs to employees each day.6As assistants to Packaging Manager Lopez, Paz-Vasquez and Rosa Jaramillo were responsible for ensur-ing both that the packaging process operated on schedule and that the employees worked productively.  The judge  Indian Hills Care Center, 321 NLRB 144 (1996); and Excel Container, 325 NLRB 17 (1997). We shall also substitute a new notice in accordance with our recent decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 4 All dates are 1998 unless otherwise indicated. 5 During the period relevant to this proceeding, D&F™s facilities, in-cluding the Hariton facility in Orange, California, and the Gene Autry facility in Anaheim, California, were staffed by D&F™s own employees and employees supplied by Olsten, working side-by-side.  The judge found, and we agree, that D&F and Olsten were joint employers of the supplied employees, who represented approximately 40 to 50 percent of D&F™s total work force or about 200Œ245 employees.  In adopting the judge™s conclusion, however, we do not rely on his characterization of D&F™s supervision of the supplied employees as minimal because, as the judge found, D&F assigned the employees to their daily jobs and monitored their performance of their duties and their compliance with D&F™s work rules.  6 In addition, Olsten maintained an on-site manager at D&F, Carmen Reyes, who hired the supplied employees and was involved in such matters as discipline, attendance, and benefits.  She did not supervise the employees™ performance of their duties for D&F. 339 NLRB No. 73  D&F INDUSTRIES 619found that the assistants gave assignments to the line 
coordinators at the beginning of the shift and oversaw 
operations to make sure that the machines functioned 
properly, that production lines were adequately staffed 
and supplied, and that orders were filled appropriately.  
Camerina Calderon, whose testimony the judge credited, 
testified that in department meetings, Lopez told the em-

ployees ﬁtime after timeﬂ that Paz-Vasquez was their 
supervisor.  In addition, Paz-Vasquez and Rosa Jaramillo 
observed employees to ensure that they did not talk ex-
cessively or spend too much time in the restroom.  Paz-
Vasquez and Rosa Jaramillo confronted employees con-
cerning their misconduct in these matters, as well as tar-
diness, and reminded them of the Respondent™s rules.  
The assistants reported repeated infractions to Lopez.  
Lopez also routinely sought oral evaluations from the 
assistants concerning employee performance.   
The assistants moved employees from one production 
line to another as needed to respond to staffing shortages 
or during product changes on a line.  When Pescetti or 
Posey decided that overtime 
work was necessary, Lopez informed the assistants how many employees would be 
required, and the assistants would seek volunteers to stay 
after their shift.  Paz-Vasquez and Rosa Jaramillo also 

authorized employees to leav
e work early or take time 
off in the case of an emergency or illness.  On a day-to-
day basis, the employees brought their work problems 
and complaints to the assistants, who would resolve them 
or convey them to Lopez. 
According to the credited testimony of Calderon, on 
July 7, the day the Respondent laid off some of the pack-

aging department employees, she overheard a conversa-
tion between Line Coordinator Luz Figueroa and Paz-
Vasquez before the start of her shift.  Figueroa asked 
Paz-Vasquez what had happened to her employees and 
stated that she needed them, and Paz-Vasquez answered 
that ﬁthey were never going to show because they were firedﬂ and that ﬁshe had [let them go] by orders from 
upstairsﬂ for signing union cards.  Paz-Vasquez added 
that ﬁthat™s the way they all going to be leaving, all the 
ones who signed . . . union cards.ﬂ 
The judge also found that Rosa Jaramillo telephoned 
Maria Jaramillo, her sister-i
n-law, in August and asked 
her whether she had joined the Union.  Although Maria 

Jaramillo had signed an authorization card, she re-
sponded that she had not.  Maria Jaramillo testified that 
Rosa Jaramillo said that, ﬁLucia Reyes had told her that 
she knew that I had joined up with the Union and that I 
had signed . . . a card.ﬂ  Rosa Jaramillo added, ﬁLucho 
Lopez already knows that you joined up with the Union 
and he knows everything.ﬂ 
B.  Analysis In determining whether an employee is an agent of an 
employer and thus whether his or her conduct is attribut-
able to the employer, th
e Board applies common law 
agency principles.  If the employee acted with the appar-ent authority of the employer with respect to the alleged 
unlawful conduct, the employer is responsible for the 
conduct.  ﬁApparent authority results from a manifesta-
tion by the principal to a thir
d party that creates a reason-able basis for the latter to believe that the principal has 
authorized the alleged agent to perform the acts in ques-
tion.ﬂ
7  As the judge stated, the Board considers whether, 
under all the circumstances, the employee would rea-
sonably believe that the alleged agent ﬁwas reflecting 
company policy and speaking and acting for manage-
ment.ﬂ
8  Section 2(13) states that ﬁwhether the specific 
acts performed were actually authorized or subsequently 

ratified shall not be controlling.ﬂ 
The position and duties of the employee alleged to be 
an agent are relevant in determining agency status.
9  Thus, an employee™s statement may be attributed to the 
employer if the employee is ﬁheld out as a conduit for 
transmitting information [from th
e employer] to the other 
employees.ﬂ
10  The Board also considers whether the 
alleged agent™s statements or conduct were consistent 

with those of the employer.
11   Contrary to the judge, we find that Paz-Vasquez and 
Rosa Jaramillo were agents of D&F under Section 2(13) 
with respect to the coercive statements described above.  
As an integral function of their positions, Paz-Vasquez 
and Rosa Jaramillo served as conduits between manage-
ment and the employees.  On a daily basis, the Respon-
dent relied on them to convey information and decisions 
pertaining to production and work rules to employees on 
the packaging lines.  They 
informed line coordinators 
and employees of the products to be packaged on each 
shift.  They moved employees from one line to another 
as needed due to staffing shortages or product changes.  
They administered the Respondent™s policies regarding 
overtime and time off for illness or emergencies.  They 
enforced its rules concerning restroom time, talking, and 
tardiness.  In all of these matters, the assistants spoke to 
employees as the representatives of management and the 
record shows that the employees
 perceived them as such.  
                                                          
 7 Cooper Industries
, 328 NLRB 145 (1999); see also 
Pan-Oston Co.
, 336 NLRB 305, 306 (2001), and cases cited therein.   
8 Id. (Citations omitted.)   
9 Pan-Oston
, supra at 306; 
Jules V. Lane
, 262 NLRB 118, 119 
(1982).   
10 Cooper Industries
, supra at 145; 
Debber Electric, 313 NLRB 
1094, 1095 (1994). 
11 Hausner Hard-Chrome of KY
, 326 NLRB 426, 428 (1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620Moreover, Lopez repeatedly told employees that Paz-
Vasquez was their supervisor. 
D&F also relied on the assistants to report to Lopez 
pertinent information about employees.  They informed 
him of repeated rules infractions and responded to his 
regular inquiries about employee performance.  In addi-
tion, the assistants relayed to management employee 

problems and complaints. 
In these circumstances, we 
conclude that employees 
had a reasonable basis to believe that the assistants™ 
statements to them were based on knowledge and appar-
ent authority from D&F.  Sp
ecifically, employees would 
reasonably believe that Paz-Vasquez and Rosa Jaramillo 

spoke for management and reflected D&F™s policies in 
their conversations with Fi
gueroa and Maria Jaramillo, 
respectively.  Figueroa, as well as Calderon, who over-
heard the conversation, had no reason to doubt that Paz-
Vasquez knowledgeably and accurately reported that 
D&F fired the department em
ployees because they had signed union cards, and that it intended to discharge 

other employees who also signed cards.  In the same 

manner, Maria Jaramillo would reasonably believe that 
Rosa Jaramillo interrogated her on D&F™s behalf as to 
whether she had signed an authorization card, and re-
flected management knowledge when she said that Lopez 
knew that she had signed a card.  Each of these employ-
ees was accustomed to recei
ving authoritative informa-
tion on both personnel policies and production matters 
from D&F through the assistants, and would reasonably 
view these conversations in light of that experience. 
Moreover, the statements made by Paz-Vasquez and 
Rosa Jaramillo were consistent with other coercive 
statements and conduct by D&F.  In late June or early 
July, Howard Simon, the chief operating officer of 
D&F™s parent corporation, spoke to an audience of 60 to 
75 second-shift employees.  According to the testimony 
of Calderon, whom the judge credited, Simon told the 
employees that people who had signed cards ﬁwere going 
to be taken away from the plant.ﬂ  Simon™s threat of dis-
charge no doubt heightened the perceived reliability of 
Paz-Vasquez™s explanation for the employees™ absence 
from the plant less than 2 weeks later, as well as the seri-
ousness of her own prediction that other employees who 
signed cards were ﬁgoing to be leaving.ﬂ  Similarly, Rosa 
Jaramillo™s interest in whether Maria Jaramillo had 
signed an authorization card and her statement that Lo-
pez knew that she had done so were consistent with 
Simon™s statements that he
 knew some employees were 
talking about union authorization cards, that D&F would 
not let the Union in, and that those who signed cards 

would be discharged.  In view of these statements, which 
made clear Simon™s animus and intent to retaliate against 
employees who supported the Union, Maria Jaramillo 
would reasonably understand Ro
sa Jaramillo™s question-
ing as an attempt to verify whether she was one of the 

Union™s supporters and as a warning that D&F was 
aware of her union activity. 
For the reasons discussed above, we conclude that Paz-
Vasquez and Rosa Jaramillo acted as agents of D&F 
when they made the coercive
 statements to Figueroa and 
Maria Jaramillo, respectively.
12  Therefore, we conclude 
that D&F violated Section 8(a)(1) by interrogating em-
ployees regarding their union activities, creating the im-
pression that those activities were under surveillance, and 
telling employees that other employees were fired be-
cause they signed union authorization cards.
13                                                          
 12 Great American Products
, 312 NLRB 962 (1993). 
13 The complaint alleged that Paz-
Vasquez and Rosa Jaramillo fur-
ther violated Sec. 8(a)(1) by other 
interrogations, threats of discharge, 
and statements that the employees™ support of the Union would be 
futile.  We find it unnecessary to pass on these allegations, because they 
are cumulative with other violati
ons found and would not affect the 
remedy. 
In finding that Paz-Vasquez™ stat
ement that Orozco and Abigail 
Reyes had been fired for signing uni
on authorization cards violated 
Sec. 8(a)(1), we find that this matter, although not alleged in the com-
plaint, was closely connected to the subject matter of other complaint 

allegations, and was fully litigated at the hearing.  See Pergament 
United Sales, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 130 (2d Cir. 
1990).  Paz-Vasquez testified on be
half of the Respondent after 
Calderon™s testimony had already raised 
the issue of this statement.  In 
questioning Paz-Vasquez, moreover, Counsel for D&F treated the 

statement as an issue requiring rebuttal testimony in the same manner 

as the allegations contained in th
e complaint.  After questioning Paz-
Vasquez about the discharges of Orozco and Abigail Reyes, as to which 

Paz-Vasquez testified that she had no knowledge, Counsel for D&F 

elicited from Paz-Vasquez a sequence 
of general denials of the alleged 
violations of Sec. 8(a)(1) attributed 
to her.  The seventh of nine such 
exchanges pertained to the statemen
t raised in Calderon™s testimony.  
Q. Did you ever, at anytime, 
say that employees had been 
fired for signing union authorization cards? 
A. No. Paz-Vasquez™ denial, if credited,
 would have precluded a finding of 
a violation of Sec. 8(a)(1) based on th
is statement.  Under these circum-
stances, we find that the Respondent was on notice that the statement 

was an issue in the proceeding and tr
eated it as such.  Therefore, we 
find it appropriate to find the violation.  
Chairman Battista would not find a 
separate violation based on Paz-Vasquez™ statement because it was not 
alleged in the complaint.  More-
over, counsel for the General Counsel never amended the complaint to 

include this allegation, even though, 
at the end of Calderon™s testimony, 
the General Counsel amended the complaint to include allegations 
concerning other matters.  Thus, D&
F could reasonably believe that 
Calderon™s testimony related to othe
r matters, e.g., the 8(a)(3) allega-
tions.  That is, Calderon™s testimony lends support to the allegation that 

Orozco and Reyes were fired for union activity.  D&F, in defense of the 
8(a)(3) allegation, would seek to c
ontradict that testimony.  Thus, the 
testimony and counter-testimony does not show that D&F was aware 
that it was being accused of an 8(a)(1) violation. 
Pergament
, cited by my colleagues, re
quires that matters be fully 
and fairly litigated.  Due process requires that respondents be put on 
clear notice of all allegations against them in order to have the opportu-
 D&F INDUSTRIES 621II.  LAYOFFS OF EMPLOYEES CLAUDIA MAYNE, ABIGAIL  REYES, CAROLINA OROZCO, AND SALUD SORIA  A.  Facts D&F conducted a series of layoffs at the Hariton fa-
cility during the summer and early fall, based on a re-
duction in work.  Simon testified that 90 percent of the 
work of D&F™s packaging department was produced for 
one customer, Herbal Life In
ternational (Herbal Life).  
Under a newly negotiated contract, however, Herbal 

Life was obligated to offer D&F only 80 percent of its 

manufacturing needs, rather than a right of first refusal 
for all of its requirements.  According to Simon, the 
resulting reduction of work caused D&F to reduce the 
number of temporary employees, i.e., those jointly em-
ployed by Olsten, in the packaging department.  The 
record shows that 10 employees, including Orozco, 
Mayne, Soria, and Abigail Reyes, were laid off on July 
7.  In addition, D&F laid off 20 employees at Hariton in 
June; 9 in September, including Maria Jaramillo and 
Silvia Martinez;
14 and 14 in October.  Lopez and Plant 
Manager Posey decided which employees would be laid 
off.  Lopez testified that he based his selections on em-
ployee performance, attendance, and seniority, relying 
on his own observations and his notes concerning 

comments he received from hi
s assistants during the year.  Posey did not testify at the hearing. 
Orozco, Mayne, Soria, and Abigail Reyes all worked on 
the same packaging line on the second shift at the Hariton 
facility, with line coordinator Figueroa, and each had 
signed an authorization card for the Union.  On July 7, 
Orozco and Mayne each received a telephone call at home 
from Olsten On-Site Manager Carmen Reyes.  Carmen 
Reyes informed Orozco that she did not have a job any 
longer because ﬁthere was no mo
re workﬂ at the plant.  
Similarly, Carmen Reyes told Mayne ﬁthat she was sorry 
but that she had to lay me off . . . because the production 
had lessened.ﬂ  Soria and Abigail Reyes reported for work 
on July 7 and were instructed to go to Carmen Reyes™ of-
fice.  There, Carmen Reyes to
ld Soria that ﬁthere was no more work for me any longer,ﬂ and told Abigail Reyes that 

she was being laid off indefinitely. 
As discussed above, when line coordinator Figueroa 
asked Paz-Vasquez what happened to her workers be-

cause she needed them to ge
t to work, Paz-Vasquez re-sponded that ﬁthey were never going to show because                                                                                             
                                                           
nity to present an appropriate defense.  In this case, Chairman Battista 
finds that D&F was not put on clear 
notice that Paz-Vasquez™ statement 
was being attacked under Sec. 8(a)(1).  Therefore, the finding of a 
violation is a denial of due process. 
14 The layoff of Maria Jaramillo is 
discussed infra.  The judge found, and we agree, that the layoff of 
Martinez was based on her union activi-
ties and thus violated Sec. 8(a)(1) and (3). 
they were fired.ﬂ  Paz-Vasquez added that ﬁshe wanted to know how the Union was going to protect Abigail and 
Carolinaﬂ and that ﬁthat™s the way they [sic] all going to 
be leaving, all the ones who signed them cards, them 
union cards.ﬂ  Moreover, Paz-
Vasquez also stated that ﬁshe had let them go on orders from upstairsﬂ for signing 
union cards. 
B.  Analysis The General Counsel alleged that the Respondents se-
lected Orozco, Abigail Reyes, Mayne, and Soria for lay-
off because of their union activ
ities, in violation of Sec-tion 8(a)(1) and (3).15  Applying 
Wright Line
,16 the judge 
found that the General Counsel failed to satisfy his initial 
burden of showing that the Respondents™ action was mo-
tivated by antiunion animus.  Although he found that the 
record showed animus on the part of the D&F and union 
activities by the employees, the 
judge determined that the 
record did not demonstrate that D&F had knowledge or 
suspicions of the employees™ activities.  Specifically, the 
judge found that Paz-Vasquez™ comment that Orozco and 
Abigail Reyes were fired for signing union cards was not 
attributable to D&F because she was neither a supervisor nor an agent.  Because the r
ecord did not show that Paz-Vasquez was involved in the decisionmaking concerning 

the layoffs, the judge viewed her statement as opinion 
and self-aggrandizement. 
We agree with the judge that the record amply demon-
strates that Orozco, Abiga
il Reyes, Mayne, and Soria 
engaged in union activity and that D&F harbored animus 
against the Union.  Contrary to the judge, however, we 
find that the record contains evidence that D&F knew of 
the employees™ union activities. 
As we found above, Paz-Vasquez was an agent of 
D&F and served as a conduit for information between 

packaging department employees and D&F management.  
We have also found that, in her capacity as an agent, Paz-
Vasquez informed employees 
that Orozco and Abigail 
Reyes were fired and that she let them go ﬁby orders 
from upstairsﬂ for signing union cards.  This statement, 
attributable to D&F, demonstrates that D&F had knowl-
edge of Orozco and Abigail Reyes™ union activities.  We 
therefore find, contrary to the judge, that the General 
Counsel satisfied his initial burden of showing that the  15 The General Counsel does not allege that the layoffs in general 
were initiated by D&F for pretextual reasons.  The Union excepts, 
however, to the judge™s failure to consider such a ﬁmass layoffﬂ theory.  
We agree with the judge that the General Counsel did not pursue this 
theory.  It is well established that 
the General Counsel™s theory of the 
case is controlling, and that a charging party cannot enlarge on or 
change that theory.  Raley™s, 337 NLRB 719 (2002). 
16 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622selection of Orozco and Abigail Reyes for layoff was 
motivated by antiunion animus. 
Paz-Vasquez did not mention Mayne and Soria by 
name, as she did Orozco and Abigail Reyes.  However, 

even without such direct evidence, we find that the Gen-
eral Counsel also satisfied his initial burden concerning these allegations, including that D&F had knowledge of 
their union activities. 
 It is well established that, in the absence of direct evi-

dence, an employer™s knowledge of an employee™s un-
ion activities may be proven by circumstantial evidence 
from which a reasonable inference may be drawn.  
Such circumstances may include the employer™s dem-
onstrated knowledge of general union activities, the 
employer™s demonstrated union animus, the timing of 
the discipline or discharge, and pretextual reasons for 
the discipline or discharge 
asserted by the employer.
17 Based on these factors, we find 
that the record in this case warrants an inference of D&F™s knowledge of the union 
activities of Mayne and Soria.  
The judge found, and we agree, that D&F was well 
aware of the general union activity among its employees 

and that it harbored antiunion animus.  Simon™s speech to 
employees in late June or early July, in which, among 
other things, he threatened discharge and plant closure in 

retaliation for employee support of the Union, vividly il-
lustrates his knowledge and animus regarding the organiz-
ing campaign.  Mayne and Soria™s layoffs occurred less 
than 2 weeks after Simon™s speech and on the same day 
that Orozco and Abigail Reyes were laid off, according to Paz-Vasquez, for signing union cards.  Finally, although 
D&F asserted that the layoffs
 of these and other employ-
ees were necessitated by decreased demand, it offered no 
rationale for selecting Mayne 
and Soria for layoff.  Lopez 
decided which employees to layoff, along with Plant Man-
ager Posey, who did not testify.  Lopez testified that he 
had no problem with either employee.  We find these cir-
cumstances sufficient to support an inference that D&F 
was aware of Mayne and Soria™s union activities at the 
time of their selection for layo
ff.  Therefore, we find that 
the General Counsel has satisfied his initial burden under 
Wright Line
 regarding these employees.
18                                                          
                                                                                             
17 Pan-Oston
, supra, 336 NLRB at 308 (citations omitted).  See also 
Abbey™s Transportation Services v. NLRB
, 837 F.2d 575, 579 (2d Cir. 
1988). 
18 Contrary to his colleagues, Chairman Battista would not infer that 
D&F possessed knowledge of Mayne a
nd Soria™s union activities.  He recognizes that the element of knowledge can be inferred from circum-
stantial evidence if direct
 evidence is lacking.  However, knowledge is 
a separate element of the General Counsel™s prima facie case.  Where, 
as here, the finding is inferred from the other elements of the General 
Counsel™s prima facie case, such 
finding essentially 
negates knowledge The General Counsel having met the initial burden 
with respect to Orozco, Abigail Reyes, Mayne, and 
Soria, we next consider whether D&F has demonstrated 
that it would have selected these employees for layoff in 
the absence of their union activities.  Lopez offered no 
basis for selecting Orozco, Mayne, or Soria for layoff.  
He testified that he selected Abigail Reyes for layoff 

because she worked more slow
ly than other employees.  
However, Lopez presented no explanation for this deter-
mination, except for a general statement that he had ob-
served her.  In addition, he admitted that he had never 
told anyone, including Abigail Reyes, that she worked 
too slowly, and had not followed the established policy 
of informing Olsten when one of its employees was not 
performing well.  
In view of D&F™s failure to show any reason for se-
lecting Orozco, Mayne, and Soria for layoff, or to pro-

vide any support for Lopez™ general assertion that Abi-
gail Reyes worked more slowly than other employees, 
we find that D&F failed to demonstrate that it would 
have laid off these employees
 in the absence of their un-
ion activities.  Therefore, we conclude that these layoffs 
violated Section 8(a)(1) and (3). 
III. LAYOFF OF MARIA JARAMILLO A. Facts Maria Jaramillo worked on the first shift in the packag-
ing department at the Hariton facility.  She signed a un-
ion authorization card in mid-June, when a union agent 
visited her home.  In August,
 as described above, Rosa 
Jaramillo telephoned her a
nd asked whether she had signed a card.  Even though Ma
ria Jaramillo denied sign-
ing a card, Rosa Jaramillo went on to state that Lopez 
already knew that she had signed one and that he knew 
everything.  On September 8, Maria Jaramillo was laid 
off with eight other employees, including discriminatee 
Martinez.
19 as a separate element. 
 Nor do the factors in 
Pan-Oston
 and Abbey™s Transportation supply the requisite knowledge.  Animus and timing are 
part of a prima facie case.  General knowledge of union activity does 
not show knowledge of union activity of
 particular employees.  Pretext 
is an ultimate conclusion in an 8(a
)(3) case; it is not a factor showing 
the element of knowledge.  Thus, Ch
airman Battista agrees with the 
judge that the General Counsel ha
s failed to demonstrate knowledge, 
and thus to satisfy his initial burden under 
Wright Line
.  Therefore, he 
would adopt the judge™s dismissal of
 the complaint allegations regard-
ing the layoffs of Mayne and Soria. 
Contrary to the suggestion of Chairman Battista, we find that knowl-
edge here is not inferred wholly from
 the other elements of the General 
Counsel™s initial burden, i.e., the 
employees™ participation in union 
activity and the Respondent™s animus 
toward such activities, but rather relies on the additional factors delineated in Pan-Oston
 and Abbey™s Transportation, supra. 
19 In finding that D&F violated Sec. 8(a)(1) and (3) by selecting 
Martinez for layoff, the judge found that, when Martinez handed Lopez 
 D&F INDUSTRIES 623When Carmen Reyes telephoned Maria Jaramillo to in-
form her of her layoff, she told Maria Jaramillo that there 
was nothing wrong with her but that, according to Lopez, there was no more work.  Carmen Reyes further said that 
she would get Maria Jaramillo a job with another com-
pany.  Maria Jaramillo testified that when she was laid 
off, some employees with less seniority remained.   
Lopez testified that he selected Maria Jaramillo for 
layoff because she spent too much time in the restroom 
and used bad language.  He testified that there had been a 
ﬁcouple of incidentsﬂ when she used ﬁoffensive, bad lan-
guageﬂ to other employees, and that some employees had 
complained to him.  He further testified that he investi-
gated and heard her use foul language once near the 
lunch truck.  With respect to the time she spent in the 
restroom, Lopez testified that he investigated and found 
that, when she went into th
e restroom, she spent 10 to 15 
minutes there.  However, Lopez never spoke with Maria 
Jaramillo about either problem. 
 He testified that he told ﬁsomeone from Olsten,ﬂ but could not recall whom, that 

an employee was using foul language.  The judge found 
that Carmen Reyes did not corroborate his testimony.  
Although Lopez testified that he would not have fired 
Maria Jaramillo for the misconduct he cited, he noted on 
the layoff notice to Carmen Reyes that he did not want 
her back. B.  Analysis The judge found, as he did regarding the four employ-
ees laid off on July 7, that the General Counsel failed to 
meet the initial burden under 
Wright Line
, because the record did not show that D&F had knowledge of Maria 
Jaramillo™s union activities.
20  The judge found that Rosa 
Jaramillo telephoned Maria Jaramillo and warned her 
that Lopez knew that she signed a union authorization 
card.  However, the judge further found that, because 
Rosa was neither a supervisor nor an agent of D&F, her 
statement was not attributable to D&F.  Finally, the 
judge found that there was no evidence that Rosa 

Jaramillo was privy to D&F™s layoff decisions. 
Contrary to the judge, we find that the record demon-
strates D&F™s knowledge of Maria Jaramillo™s union 
activities.  We have found that Rosa Jaramillo was an 
agent of D&F and that D&F was liable for her statement 
to Maria Jaramillo that Lopez knew that she had signed a 
union authorization card.  We therefore find that the 
                                                                                            
 an envelope containing a letter id
entifying her as a union supporter and 
said that she wanted to be known as a member of the Union, Lopez 
warned, ﬁ[do] you think that paper is going to help you in any way 

when they fire you . . . they are going to dismiss you for having deal-
ings with the Union.ﬂ 20 The judge found, and we agree, that Maria Jaramillo engaged in 
union activities and that D&F demonstrated antiunion animus. 
General Counsel satisfied the initial burden under 
Wright 
Line to show that Maria Jaramillo™s layoff was motivated 
by antiunion animus. 
Moreover, we find that D&F failed to show that it 
would have laid off Maria Jaramillo in the absence of her 
union activities.  Lopez testified that he selected her for 
layoff because she used bad language and spent too 
much time in the restroom.  However, he had never 
brought either issue to her attention.  He testified that he 
had mentioned the problem of bad language to ﬁsomeone 

at Olsten,ﬂ but Carmen Reyes did not corroborate his 
testimony.  In fact, at the time of the layoff, she told 
Maria Jaramillo that there was nothing wrong with her. 
We recognize that evidence of excessive time in the 
restroom or foul language, if credited, could provide a 

reasonable basis for selecting one employee over another 
for layoff.  In this case, the evidence fails to persuade us 
that D&F based its decision on these factors.  The only 

evidence regarding Maria Jaramillo™s alleged excessive 
time in the restroom was provided by Lopez, whose tes-
timony the judge credited only where corroborated by 
Calderon.  Here there was no such corroboration.  The 
record does not indicate that Lopez viewed either of the 
problems he cited as particularly serious, since he did not 
bring them to Maria Jaramillo or Carmen Reyes™ atten-
tion and would not have discharged her because of them.  
Nonetheless, in the memo informing Carmen Reyes of 
Maria Jaramillo™s layoff, he noted that D&F did not want 
her back.  Although this notation appears to contradict 
Lopez™ previous approach to her conduct problems, it is 

consistent with his threat to Martinez, who was laid off at 
the same time, that ﬁthey are going to dismiss you for 
having dealings with the Union.ﬂ  It is also consistent 
with Rosa Jaramillo™s warning to her sister-in-law that 
Lopez knew she had signed an authorization card for the 
Union, and Simon™s statement that employees who sup-
ported the Union would be discharged.  Based on these 
circumstances, we conclude 
that D&F selected Maria 
Jaramillo for layoff because of her union activities in 
violation of Section 8(a)(1) and (3). 
ORDER The Respondents, D&F Industries, Inc., Orange, Cali-
fornia, and Staffing Services of America, Inc. (ﬁOlstenﬂ), 
Anaheim, California, their 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Informing employees that Respondent D&F would 
never deal with a third party, thereby warning employees 

that their support for the Union would be futile. (b) Informing employees that the doors were open for 
them to work elsewhere if
 the Union was coming in, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624thereby impliedly threateni
ng employees with discharge 
because of their support for the Union. (c) Threatening employees w
ith discharge if they en-
gaged in a strike against Respondent D&F. 
(d) Without distinguishing between economic and un-
fair labor practice strikers and between permanent and 

temporary replacements, informing employees that they 
would be replaced if they engaged in a strike. 
(e) Soliciting grievances from employees in order to 
induce them to cease supporting the Union. 
(f) Promising benefits to employees in order to induce 
them to cease supporting the Union. 
(g) Threatening to close the 
plant because of their em-
ployees™ support for the Union. 
(h) Threatening employees 
with discharge because they engaged in activities in support of the Union. (i) Coercively interrogating employees concerning 
their union activities. 
(j) Laying off employees b
ecause they engaged in ac-tivities in support of the Union. (k) Creating the impression that the employees™ union 
activities are under surveillance. (l) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed to them by Section 7 of the Act. 
2.  Take the following affirmative actions necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Silvia Martinez, Jose Luis Rivera, Carolina Orozco, Abi-
gail Reyes, Claudia Mayne, Salud Soria, and Maria 
Jaramillo immediate and full reinstatement to their for-
mer jobs or, if the jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights and privileges of employment previ-
ously enjoyed. 
(b) Make Silvia Martinez, Jose Luis Rivera, Carolina 
Orozco, Abigail Reyes, Claudi
a Mayne, Salud Soria, and 
Maria Jaramillo whole for any loss of earnings and other 
benefits suffered as a result of their unlawful discrimina-
tory conduct in the manner set forth in the remedy sec-
tion of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from their respective files an
y reference to the unlawful 
layoffs of employees Silvia Martinez, Jose Luis Rivera, 
Carolina Orozco, Abigail Reye
s, Claudia Mayne, Salud 
Soria, and Maria Jaramillo and, within 3 days thereafter, 

notify each employee in writing 
that this has been done and that their unlawful layoffs will not be used against 
them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of the records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under terms of this Order. 
(e) Within 14 days after service by the Region, Respon-
dent D&F shall post at its facilities in Anaheim and Ana-

heim Hills, California, and Respondent Olsten shall post at 
its office in Anaheim, Californi
a, copies of the attached notice, in Spanish and English, marked ﬁAppendix.ﬂ
21  Copies of the notice, on forms provided by the Regional 
Director of Region 20, after being signed by the Respon-
dents™ authorized representatives, shall be posted by the 
Respondents immediately upon r
eceipt and maintained for 
60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondents to 
ensure that the notices are not altered, defaced, or covered 
by any other material.  In the event that, during the pend-

ency of these proceedings, e
ither Respondent has gone out of business or closed the facilities involved in these pro-
ceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at any 
time since June 1, 1998. 
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official, on a form provided by the Region, 
attesting to the steps that each Respondent has taken to 
comply. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
                                                          
 21 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 D&F INDUSTRIES 625Choose not to engage in any of these protected 
activities. 
 WE WILL NOT inform you that D&F Industries, Inc. 
will never deal with a third party, thereby warning you 
that your support for United Food & Commercial Work-
ers Union, Local 324, United Food & Commercial 
Workers International Uni
on, AFLŒCIOŒCLC (the Un-
ion) would be futile. 
WE WILL NOT inform you that the doors are open for 
you to work somewhere else
 if the Union comes in, 
thereby impliedly threatening you with discharge be-
cause of your support for the Union. 
WE WILL NOT threaten you with discharge if you en-
gage in a strike against D&F Industries, Inc. 
WE WILL NOT, without distinguishing between eco-
nomic and unfair labor practice strikers and between 
permanent and temporary replacements, inform you that 
you would be replaced if you engaged in a strike. WE WILL NOT solicit grievances from you in order to 
induce you to cease supporting the Union. WE WILL NOT
 promise benefits to our employees in or-
der to induce you to cease supporting the Union. WE WILL NOT threaten you with discharge because you 
engage in activities in support of the Union. WE WILL NOT threaten you with plant closure because of your support for the Union. 
WE WILL NOT coercively interrogate you concerning 
your union activities. 
WE WILL NOT lay you off because you engaged in ac-tivities in support of the Union. WE WILL NOT create the impression that your union ac-
tivities are under surveillance. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Silvia Martinez, Jose Luis Rivera, Carolina 

Orozco, Abigail Reyes, Claudi
a Mayne, Salud Soria, and 
Maria Jaramillo full reinstatement to their former jobs or, 
if those jobs no longer exist, to substantially equivalent 

positions, without prejudice to their seniority or any 
other rights and privileges previously enjoyed. 
WE WILL make Silvia Martinez, Jose Luis Rivera, 
Carolina Orozco, Abigail Reye
s, Claudia Mayne, Salud 
Soria, and Maria Jaramillo whole, with interest, for any 
loss of pay and benefits resulting from their unlawful 
layoffs, less any net interim earnings, plus interest.  
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful layoffs of Silvia Martinez, Jose Luis Rivera, Carolina 
Orozco, Abigail Reyes, Claudi
a Mayne, Salud Soria, and 
Maria Jaramillo, and 
WE WILL, within 3 days thereafter, 
notify each of you in writing that this has been done and that your unlawful layoffs will not be used against you in 
any way. 
D&F INDUSTRIES, INC. AND STAFFING SERVICES AMERICA INC. (ﬁOLSTENﬂ)  Lisa E. McNeil, Esq., 
appearing on behalf of the General Coun-
sel.
 Thomas P. Burke, Esq. and Richard Marques, Esq. (Brobeck, 
Phlegar and Harrison), of Los Angeles, California, appear-
ing on behalf of D&F Industries, Inc. Kim A. Leffert, Esq. 
and Teresa A. Beaudet, Esq
. (Mayer, 
Brown & Platt)
, of Chicago, Illinois, appearing on behalf of 
Staffing Services America (Olsten). 
Krafchak, Esq. (Gilbert & Sackman)
, of Los Angeles, Califor-
nia, appearing on behalf of United Food & Commercial 
Workers Union, Local 324, United Food & Commercial 
Workers International Union, AFLŒCIO, CLC. 
STATEMENT OF THE CASE BURTON LITVACK, Administrative Law Judge.  United F
ood & Commercial Workers Union, Local 324, United Food & Com-
mercial Workers International Union, AFLŒCIOŒCLC (the 
Union), filed an original and first, second, third, and fourth amended unfair labor practice charges in Case 21ŒCAŒ32952 
on September 18, 28, October 
13, 22, and November 24, 1998,1 respectively, and the Union filed an original and first and sec-

ond amended unfair labor practice charges in Case 21ŒCAŒ
32973 on September 28, October 22,
 and November 24, 1998.  
Based on these unfair labor practice charges and after an inves-
tigation, on April 2, 1999, the Acting Regional Director for 
Region 21 of the National Labor Relations Board (the Board), 
issued a consolidated complaint, alleging that D&F Industries, 
Inc. and Staffing Services America, Inc. (Olsten),  separately 

called Respondent D&F and Respondent Olsten and collec-
tively called Respondents, acting 
as joint employers, engaged 
in acts and conduct violative of Section 8(a)(1) and (3) of the 
National Labor Relations Act (the Act).
2  Respondent D&F and Respondent Olsten each timely filed an answer, essentially 
denying the commission of the alleged unfair labor practices.  
Thereafter, based on a notice of hearing, a trial on the merits of 
the unfair labor practice allegations of the consolidated com-plaint was held before me in Los Angeles, California, on July 
26 through 30, August 16, and 24, 1999.  At the trial, each 
party was afforded the opportunity to fully delineate its fact and 
legal positions by examining and 
cross-examining witnesses, to 
offer into the record any relevant, supporting documentary 
evidence, to argue its legal 
positions orally, and to file 
posthearing briefs.  The documents were filed by each party 

and have been carefully considered.
3  Accordingly, based on 
the entire record, including the posthearing briefs and my ob-
                                                          
 1 Unless otherwise stated, all events occurred during the year 1998. 
2 Interim Personnel was named in the consolidated complaint as a 
party-in-interest but was neither represented nor participated at the 
hearing. 
3 Counsel for the General Counsel™s motion to correct the transcript 
is granted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626servations of the testimonial 
demeanor of the several wit-nesses,
4 I issue the following FINDINGS OF FACT I. JURISDICTION
 At all times material, Respondent D&F, a wholly owned 
subsidiary of Global Health Systems and a State of California 
corporation, with an office and principal place of business lo-
cated on North Enterprise Street in Orange, California, a manu-
facturing plant located on Gene Autry Way in Anaheim, Cali-
fornia (Gene Autry facility), and a packaging plant located on 
North Hariton Street in Orange, California (Hariton facility), 
has been engaged in business in the manufacture and sale of 
dietary food supplements.  During the 12-month period imme-
diately preceding the issuance of the instant consolidated com-
plaint, which period is representa
tive, in the normal course and 
conduct of its above-described business operations, Respondent D&F sold and shipped from its Orange, California facilities 
goods and products, valued in excess of $50,000, directly to 
customers located outside the St
ate of California.  Respondent D&F admits that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. At all times material, Respondent Olsten, a State of Dela-ware corporation and a wholly owned subsidiary of Olsten 
corporation, with an office and place of business located in 
Anaheim, California, has been 
engaged in the business of pro-viding temporary employees to
 employers, including Respon-
dent D&F.  During the calendar year ending December 31, 
1998, which period is representative, in the normal course and 
conduct of its above-described business operations, Respondent Olsten performed services, valued in excess of $50,000, in 
States other than the State of 
California.  Respondent Olsten admits that it is an employer 
engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.                                                           
 4 During the course of the hearing, the witnesses were sequestered.  
In granting counsel for the General 
Counsel™s motion, I asked all poten-
tial witnesses to stand and read for 
them and counsel from the Board™s 
decision in Greyhound Lines, Inc.,
 319 NLRB 554 (1995).  Notwith-
standing my clear instructions on se
questration, it came to my attention 
that, while at lunch, some of counsel for the General Counsel™s wit-
nesses, including some of the alle
ged discriminatees, may have dis-
cussed a witnesses™ misidentifica
tion of one of Respondent D&F™s 
management officials as a ﬁMr. Marc
oni.ﬂ  There is no record evidence 
that their discussion involved more 
than correcting this witnesses™ 
error, and counsel for Respondent D&F was permitted some latitude in 
his cross-examination of witnesses 
and to recall witnesses for further cross-examination in order to ascertain
 the extent of the violation of the 
sequestration order.  As I indicated at the outset of the hearing, I take 
sequestration very seriously and do 
not look lightly on violations of 
such an order.  Further, as a trial judge, I am able to exercise broad 
discretionary authority in dealing w
ith perceived violations of seques-
tration orders.  The identity of Re
spondent D&F™s management official, 
who spoke at plant meetings with employees, is not really at issue, and, 

after close scrutiny of the record, I can find no example, nor has coun-
sel for Respondent D&F or counsel fo
r Respondent Olsten cited any, of 
testimonial congruence sufficient to cau
se me to believe that witnesses 
collaborated on their respective testimony .  Nevertheless, in assessing 
the credibility of some of
 the witnesses, I have taken into account the potential violation of my
 sequestration order. 
II. LABOR ORGANIZATION Respondents stipulated that the Union is a labor organization 
within the meaning of S
ection 2(5) of the Act. III. THE ISSUES Based on the allegations of the consolidated complaint, the 
following issues arose and were the subjects of litigation during 
the instant trial: 1.  Are Respondent D&F and 
Respondent Olsten joint em-ployers of the temporary employees of Respondent Olsten who 
are working at Respondent D&F™s Hariton and Gene Autry 
facilities? 
2. Did Respondent D&F, through Howard Simon, violate Section 8(a)(1) of the Act by soliciting grievances from em-

ployees, informing employees that it would be futile for them to 
select the Union as their bargaining representative, threatening 
employees with job loss because of their support for the Union, 
threatening employees with layo
ffs because of their support for the Union, threatening employees with plant closure because of 

the Union, threatening employees with termination because of 
their support for the Union, and by promising benefits to em-
ployees in order to induce them
 to cease supporting the Union? 
3. Did Respondent D&F, thr
ough Lucho Lopez, violate Sec-tion 8(a)(1) of the Act by thr
eatening employees with termina-
tion because of their support for the Union and by interrogating 
employees as to their reasons
 for joining and supporting the 
Union? 
4. Are Maria Paz-Vasquez and Maria Rosa Jaramillo, each 
classified as an assistant to the packaging manager, Lucho Lo-
pez, supervisors of Respondent D&F within the meaning of 
Section 2(11) of the Act and its agents within the meaning of 
Section 2(13) of the Act? 
5. Did Respondent D&F, thr
ough Maria Paz-Vasquez, vio-late Section 8(a)(1) of the Act by interrogating employees re-
garding whether union organizers had visited their homes, their union sympathies, their involve
ment with the Union, and whether they had executed authorization cards for the Union; 

by instructing employees not to sign union authorization cards; 
by threatening employees with 
termination if they sign union 
authorization cards; and by stating that employees had been 
terminated for signing authorization cards for the Union? 
6. Did Respondent D&F, through Maria Rosa Jaramillo,  
called Rosa Jaramillo, violate Section 8(a)(1) of the Act by 
interrogating employees as to whether they had signed union 
authorization cards and by creating the impression in the minds 
of employees that Respondent 
D&F was engaging in surveil-lance of their union activities? 
7. Did Respondent D&F violate Section 8(a)(1) and (3) of 
the Act by causing the layoffs of alleged discriminatees Claudia 
Mayne, Abigail Reyes, Carolina Or
ozco, Salud Soria, Jose Luis 
Rivera, Maria Jaramillo, and Silvia Martinez? 
8. If found to constitute a joint employer, is Respondent Ols-
ten vicariously liable for laying off the alleged discriminatees in 

violation of Section 8(a)(1) and (3) of the Act? 
 D&F INDUSTRIES 627IV. THE ALLEGED UNFAIR LABOR PRACTICES A. The Facts 
1.  Background and the Respondents™ business relationship 
The record establishes that Respondent D&F is a wholly 
owned subsidiary of Global H
ealth Systems (GHS), a holding 
company; that, besides Responde
nt D&F, which manufactures dietary food supplements for th
e nutritional supplement indus-
try, other wholly owned subsid
iaries of GHS manufacture pow-
der meal replacement drinks and distribute herbs and other raw 
materials for the dietary food supplement industry; that Howard 
Simon is the chief operating offi
cer of GHS and responsible for operations at all GHS facilities; and that the plant managers at 

each of GHS™s production facilities report to him as well as to 
other corporate officers.  At all times material, through the fall 
of 1998, Respondent D&F operated a plant in Anaheim, Cali-
fornia, the Gene Autry facility, at which its products were, and 
are, manufactured, and a 40,000 square foot facility in Orange, 
California, the Hariton facility,
5 to which its new manufactured products were transported from the Gene Autry facility and 

which, according to Simon, was utilized ﬁstrictlyﬂ for packag-
ingŠﬁputting manufactured tablets and capsules into bottles 
and . . . labeling those finish[ed] goods.ﬂ
6  Pete Pescetti is Re-
spondent D&F™s vice president of operations and was directly 
responsible for operations at th
e Hariton and Gene Autry facili-
ties.  Steve Posey was the Ha
riton plant manager, reporting directly to Simon and Pescetti,
 and Sebastian Nevarez was the manufacturing manager at the Gene Autry facility.  At the Hari-
ton facility, the various department managers including the 
quality assurance manager, the quality control manager, the 
maintenance manager, the warehouse manager, and the packag-ing department manager reported directly to Plant Manager 

Posey.  The record further esta
blishes that Staffing Services 
America, Inc., Respondent Olsten, is a wholly owned subsidi-
ary of the Olsten Corporation and is in the business of provid-
ing temporary employ
ees, whom it employs,
 to other employ-
ers; that Respondent Olsten pe
rformed services for Respondent D&F from March 1993 through Oc
tober 1998, during which time the former provided light 
industrial production employees, 
packers, material handlers, tablet inspectors, technical employ-
ees, and administrative personnel to Respondent D&F on a 
temporary basis, at its manufacturing and packaging facilities;
7 that Carmen Reyes was the site
 manager for Respondent Olsten 
at Respondent D&F™s facilities; and that Reyes maintained an 
office at the Hariton facility, at which she interviewed prospec-
tive employees and conducted mo
st of Respondent Olsten™s 
                                                          
                                                           
5 In May 1999, Respondent D&F closed its Hariton facility and 
moved its packaging operations to 
a new facility, located in Anaheim 
Hills. 6 The two facilities are three or four miles apart.  According to How-
ard Simon, 75 percent of
 production at the Gene Autry facility is for 
Respondent D&F™s main customer, Herbal Life International (HLI), 
and 25 percent is for other customers.  Further, the product, which is 
produced for HLI, represents almost 
ﬁ90 percentﬂ of what is packaged 
by Respondent D&F at the Hariton plant.   
7 Apparently, commencing in Oc
tober 1998, Interim Personnel be-
came the supplier of temporary employees to Respondent D&F. 
administrative and employee-related functions,
8 and visited the 
Gene Autry facility two 
or three times a week. 
The record reveals that, at each of Respondent D&F™s facili-ties, in addition to the temporary workers, employed by Re-
spondent Olsten, the former ha
d its own employees performing 
various job functions.9  According to Howard Simon, at the 
Hariton  facility, while Respondent Olsten™s employees and 
Respondent D&F™s employees often worked side-by-side, the 
latter™s employees worked in ﬁb
asically the more skilled posi-
tions, the lead and supervisory pos
ition[s].ﬂ  Its employees were 
those who, ﬁover the years over 
the [course] of [their] experi-
ence had gotten up to a certain level of proficiency.ﬂ  In con-
trast, Respondent Olsten™s em
ployees ﬁwere people who were 
generally newer to our facility or people who had been hired to 
fill openings as a result of fluctuations in the plant.ﬂ
10  Carmen 
Reyes testified that she normally became aware of available job 
openings through conversations 
with Respondent D&F™s de-partment managers, and . . . I may 
have, at any one time, five to 
twenty-five openings.ﬂ  With re
gard to Respondent Olsten™s hiring procedures for individuals, who apply for work at Re-
spondent D&F™s facilities,11 Reyes testified that she would 
ﬁprescreen, evaluate, and place candidates to the various open 
positions [about which Respondent D&F informed her]. . . . 
Candidates would come into the 
office.  There was generally 
set hours for me to accept applications.  They would come in 
and apply. . . . and if I had a position open that would meet [the 
individual™s] qualifications . . . I would present that candidate to 
a supervisor . . . and hopefully get an interview set up. . . . If 
[the opening was for] light industrial or packer positions I . . . 
directly place the person to an assignment after they™ve been 
 8 Apparently, Respondent Olsten pr
ovided support staff for Reyes at 
the Hariton facility. 9 During the average payroll period, Respondent Olsten™s employees 
would comprise 40 to 50 percent of the work force at Respondent 
D&F™s facilities or betw
een 200 and 245 workers. 10 For example, according to Simon,
 on the packaging lines at the Hariton facility, ﬁit would be safe 
to assume that the people who are 
operating the machinery, people w
ho are adjusting the machinery, 
people who are directing other employees on the line, were D&F™s 

employees.  People who were doing . . . entry-level types of work were 
[Respondent Olsten™s] employees.ﬂ 
The record establishes that such was not always the case.  Thus, 
Carmen Reyes described Respondent Ol
sten™s so-called ﬁtemp to hireﬂ 
program pursuant to which if she 
placed a higher level employee or a 
supervisor with Respondent D&F, 
the individual remained Respondent 

Olsten™s employee ﬁjust for payrollﬂ purposes and, after 90 days, the 
individual would be hire
d by Respondent D&F.  Two such individuals, 
Jose Perez and Olmedo Duque, were
 initially hired by Respondent 
Olsten and eventually hired by Respondent D&F as the second-shift 

packaging department supervisor.  Further, it is clear that most of Re-
spondent D&F™s own full-time production employees had originally 
been employed by Respondent Olsten temporary employees.  How long 
an individual remained the latter™s employee before being hired by 
Respondent D&F would vary dependi
ng on the individual™s skill level, 
performance, and attitude.  Accordi
ng to Reyes, a department manager 
would inform her when Respondent 
D&F desired an individual™s trans-
fer to full-time status. 
11 Carmen Reyes testified that, given the number of walk-in appli-
cants, advertising available positions at Respondent D&F™s facilities 
was never required. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628qualified. . . . For the production level employees they were 
standard positions that I placed on a regular basis.  So, I pretty 
much knew what the basic guidelines were for all those.ﬂ  
Other jobs, ﬁthey would have to
 give me specific requirements for the job.ﬂ  On hiring individuals, Reyes would provide a 
ﬁverbalﬂ orientation, generally telling them ﬁthat they were my 
employees. I was responsible for their payroll.  If they had any 
injuries on the job they would need to report it to me. . . .  If 
they had any problems out on the floor or with coworkers or 
with their jobs to notify me as well.ﬂ  Reyes was clear that she 
would not instruct the temporary employees how to do their 
jobs, and Howard Simon testified that Respondent D&F™s per-
sonnel gave the temporary em
ployees, employed by Respon-
dent Olsten, their daily work 
assignments, job training, and work instructions and generally supervised their work. 
Respondent Olsten was respons
ible for performing its own payroll functions for its tempor
ary employees.  To this end, 
Carmen Reyes would ﬁcollect timecards on a weekly basis and 

distribute payroll checks on a weekly basis as well.ﬂ  However, 
while Respondent Olsten nominally paid its temporary employ-
ees for their work, according to Howard Simon, Respondent 

D&F, ﬁset the rate at which [Respondent Olsten paid] for each 
type of jobﬂ and was the source of the funds out of which Re-
spondent Olsten paid its employees™ wages.
12  Also, Respon-dent Olsten was responsible for any workplace injuries, suf-
fered by its temporary employees, and Reyes ﬁwould have to 
investigate and report on each incident and also . . . was in-
volved with the safety meetings
 that we did on a monthly ba-
sis.ﬂ  On this latter point, according to Simon, Reyes was a 

standing member of Respondent D&F™s plant safety commit-
tees ﬁand had been instrument
al in posters and conducting meetings for the benefit of both si
des.ﬂ  With regard to the dis-
ciplining of Respondent Olsten™s temporary employees, the 
record discloses that, while its employees were required to 
abide by Respondent D&F™s empl
oyment policies, rules, and 
regulations, Respondent Olsten wa
s responsible for all discipli-nary actions, including warnings
 and suspensions, involving its 
employees, and Reyes testified that she had ﬁthe last authorityﬂ 
on any discipline involving Respondent Olsten™s employees.  
Thus, on her ﬁperiodicﬂ visits to
 the shop floor, if she observed a Respondent Olsten employee 
engaging in misconduct, Reyes 
possessed authority to dispense 
immediate discipline.  Other-
wise, when Respondent D&F™s managers informed her of mis-
conduct by one of Respondent Olsten™s employees, either ac-
cepting the report or after conducting an investigation, she was 
responsible for disciplining the worker.  However, there is no 
dispute that Respondent D&F was authorized to request that Respondent Olsten discharge or lay off its temporary employ-
ees.  In this regard, Margarido (Lucho) Lopez, the packaging 
manager, conceded that Carmen
 Reyes did not possess the right 
to suggest that an individual not be laid off, and Reyes admitted 
that she never questioned Res
pondent D&F™s rationale for re-questing that a particular temporary employee be laid off or 
discharged.  Finally, while tem
porary employees, employed by 
Respondent Olsten, were required to inform Reyes if they were 
                                                          
                                                           
12 Respondent Olsten charged Res
pondent D&F a set percentage of 
each temporary employee™s pay as its fee. 
unable to report for work, they were required to seek permis-
sion of a Respondent D&F supervisor in order to leave work 
early.   
2. The supervisory status of Maria Rosa Jaramillo and  
Maria Paz-Vasquez 
The record establishes that, during the spring, summer, and 
fall of 1998, at Respondent D&
F™s Hariton facility, depending 
on demand for its products, the total employee complement at 
the Hariton facility, including temporary Respondent Olsten 
and full-time Respondent D&F employees, was between 200 
and 300 workers; that between 140 and 150 of the employees 
worked in the packaging department; that the packaging de-
partment operated with two daily wo
rk shifts (6 a.m. to 3 p.m. 
and 3:30 a.m. to midnight); and that Lucho Lopez, the packag-

ing department manager,
13 worked from 7:30 a.m. until 5:30 or 
6 p.m. each day.  During the above-time period, on the first 
shift, beneath Lopez in authority and reporting directly to him, 
were two individuals, each having the job title, assistant to the 
packaging managerŠEduardo Cavallero and Rosa Jaramillo,  
called Rosa Jaramillo.  On the second shift during this time 
period, as he normally worked no more than 3 hours into the 
shift, beneath Lopez in authority were Second-Shift Supervi-
sors Jose Perez and Olmedo Duque,
14 and beneath them were two individuals, each having the job title, assistant to the pack-
aging managerŠNavijio Vargas and Maria Paz-Vasquez.
15  The record further establishes that, in May 1998, on both work 

shifts, Respondent D&F maintain
ed five packaging lines, each 
comprised of 13 to 15 Respondent Olsten temporary employees 
and Respondent D&F full-time employees.  The packaging 
lines were 30 feet in length and 6 feet apart; on each line, em-

ployees operated a machine whic
h feeds specified numbers of 
 13 Respondent D&F admits that Lopez is a supervisor within the 
meaning of Sec. 2(11) of the Act. 
14 The record establishes that Jose Perez, who, unbeknownst to Re-
spondent, was a union member on a leave of absence from his em-
ployer and with instructions to seek employment with Respondent 
D&F, was hired by Respondent Olsten to work at the former™s Gene 
Autry facility in September 1997.  Pr
omised more rapid advancement, 
he accepted Olsten™s offer of transfer
 to the Hariton facility in January 
1998, and, within 2 months, while remaining in the employ of Respon-
dent Olsten, he was promoted to th
e second-shift supervisor position in the packaging department.  Because his leave of absence had ended, 
Perez left his supervisory position with Respondent D&F in early May, 
and, several weeks later, possibly as
 late as July, Duque was hired by 
Respondent Olsten and then appointed
 to the second-shift supervisor 
position by Respondent D&F.  
Perez testified that, as second-shift supervisor, he was in charge of 
the packaging department during the second shift, that he was responsi-
ble for personal and production probl
ems, and that ﬁmy job was to 
make sure that everything ran as 
good as it could and without any prob-
lems and if there was any problems . . . I would try and do the best to 

correct them.ﬂ  Perez further testifie
d that, while he was not authorized 
to hire, he did have authority to di
scipline employees.  As to the latter 
point, Lucho Lopez admitted that he
 relied on Perez™ observations of employees in reaching layoff decisions. 
15 During the time period between Perez™ departure from the Hariton 
facility and the hiring of Duque, Paz-Vasquez and Vargas were the 

highest ranking individuals working in
 the packaging department on the 
second shift after Lopez left the plant. 
 D&F INDUSTRIES 629food supplement pills into bottles, a machine which inserts 
pieces of cotton on top of the 
pills in each bottle, a machine 
which places a cap on each bottle, a ﬁvideo jetﬂ machine which 
applies the lot number to the bottom of each bottle, a machine 
which seals the bottles, and a labeling machine.  Other employ-
ees, on each line, are stationed along a conveyor belt, on which 
the bottles are placed for packing into boxes and a machine 
which stamps each box of pills. 
 There is no dispute that, on 
each packaging line, besides the machine operators and other 

employees, there was a line coor
dinator, who was responsible 
for monitoring the production on his or her line and for filling 
out daily production reports, and 
a lead person, who assigned the various line jobs to the line™s employees each day.  There is 
also no dispute that, although some work, such as operating the 
pill machine, requires more experience, the packaging line jobs 
are repetitive, ﬁsimilarﬂ on a daily basis, and interchangeable, 
and, other than requiring some concentration, are not particu-
larly complicated.  In this regard, line employees normally are 
rotated from job to job on a daily basis. 
The consolidated complaint alleges that Rosa Jaramillo and 
Maria Paz-Vasquez are supervisors within the meaning of Sec-
tion 2(11) of the Act and agents 
within the meaning of Section 
2(13) of the Act.16  At the outset, Lucho Lopez testified that the four assistants to the packaging manager had exactly ﬁthe 
sameﬂ duties and responsibilitiesŠﬁt
here is no difference.ﬂ  In support of the consolidated comp
laint allegations, counsel for the General Counsel offered th
e respective testimony of the 
alleged discriminatees, a current
 employee and laid off employ-
ees, and Jose Perez.  The latter, who stated that, prior to being 
promoted to the second-shift supervisor position in mid-
February 1998, he had been a line coordinator on the first shift 
for a 2 or 3 week period, testified that, while Lucho Lopez 
spent most of his workday in the packaging department office
17 and just 5 percent of his worktime on the production floor, his 
assistants spent up to 95 percent of their worktime on the shop 
floor and had authority over personnel matters and production.  

As to the latter, according to Perez, the assistants to Lopez were 
responsible for any problems resulting from tablet miscounts or 
shortages or from employees not
 properly performing their job 
duties.  Also, during product changes on the packaging lines, a 

process which often necessitated ﬁa new set upﬂ and the reas-signment of employees to other lines, the assistants to Lopez 

decided to which lines employees
 would be reassigned.  Re-garding the assistants™ authority in personnel matters, Perez 

testified that, while Lopez made the decisions to assign over-
time work, Jaramillo and Cavallero ﬁwould decide who would 
workﬂ on the dayshift and, on the second shift, Vargas and Paz-
Vasquez ﬁwould decide which lines they were going to work, 
which people they were going to keep.ﬂ
18  Perez further testi-                                                          
                                                                                             
16 While production employees began 
at a $5.75-per-hour rate of pay 
and line coordinators were paid $7 per hour, Jaramillo and Paz-
Vasquez earned $10.75 per hour. 
17 This office was located just o
ff the packaging department floor 
and had a large window through which Lopez was able to observe the 
workers on each packaging line. 18 During cross-examination, Per
ez conceded that Lopez assigned overtime on just one occasion while 
he was second-shift supervisor.  
The work was cleanup work, which Lucho wanted completed by the 
fied that, on the first shift, Rosa Jaramillo and Cavallero would 
confront employees, who seemed 
to be spending too much time in the restrooms and that, on one occasion, Paz-Vasquez ad-

vised him that she had permitted an employee to leave work 
early.  Current packaging depa
rtment employee, Camerina 
Calderon, who began working at the Hariton plant as a Respon-

dent Olsten temporary employee 
but who, at the time of the hearing, was a full-time Respondent D&F employee, testified 
that she worked on the second shift during the summer of 1998, 
making boxes; that, on several occasions during second-shift 
packaging department employee 
meetings, Lucho Lopez told the assembled employees that Paz-Vasquez was their supervi-

sor; that, on a daily basis, Paz-Vasquez would assign her to the 
line on which she would work; and that, prior to Olmedo Du-que™s appointment as second-shif
t supervisor, Paz-Vasquez and Vargas performed his job duties.   Three former Respondent Olsten employees, who had been 
laid off from jobs in the pack
aging department at Respondent D&F™s Hariton plant, testified with regard to Rosa Jaramillo 
and Maria Paz-Vasquez.  According to Marta DeLeon Ornelas, 
who did maintenance work for the packaging department on the 
dayshift, if supplies were needed, Rosa Jaramillo ﬁwould tell 
me to go where they were at and then I went to pick them up,ﬂ 
and ﬁwhen she put me to do cleaning in maintenance she told 
me that I was going to clean lines, she said your lines are going 
to lines one, two, and three.ﬂ  Abelina Garcia-Sosa, who 
worked on second shift testified, testified that Paz-Vasquez did not work on a packaging line; rather, ﬁ[S]he just went around 
supervising how we worked.  That™s all . . . whenever she saw 
that there was a problem . . . she had to go and discuss it with Lucho to see what was up,ﬂ and ﬁLucho had to solve it.ﬂ  Gar-
cia-Sosa further testified that, whenever Carmen Reyes would 
send workers to Paz-Vasquez, th
e latter would give them their daily work assignments and th
at, while Paz-Vasquez would 
instruct the lead ladies as to what employees should do each 
day, ﬁmost of the time . . . we 
. . . did pretty much the same 
tasks.ﬂ  Paula Pineda Camargo, a packaging department em-ployee, testified that, on being 
hired by Respondent Olsten for 
work on the second shift, Carmen
 Reyes informed her that Paz-
Vasquez would be her supervisor and that she ﬁwould train us, she could also lay us off and she could call more people in.ﬂ  

During cross-examination, as
ked if Olmedo Duque was her immediate supervisor, Camargo replied, ﬁ[W]e would always 
address Maria Paz, to him we almo
st never went . . . .  He was 
introduced to us as a manager.ﬂ19  Also, Paz-Vasquez ﬁwould 
police all of usﬂ and, ﬁif we had a problem we had to go to her 
about  everything.ﬂ
20  Camargo   added   that  Paz-Vasquez   as 
 next day, and he ﬁtold Maria Paz and Vargas, we need to get this place 
spotless for tomorrow, you keep the people, whatever people you 
want.ﬂ 19 On this point, the witness was im
peached by her pretrial affidavit 
in which she termed Duque her ﬁimmediateﬂ supervisor. 
20 With regard to personnel matters, Camargo stated that her work 
was the same each day and that, while it was not necessary for anyone 
to instruct her as to her job on a da
ily basis, her lead lady ﬁwould just 
tell us where she was going to position us.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630signed overtime.  ﬁShe told  us th
at we  were  going to  come to 
work Saturdays or that we could stay overtime each night and 
she picked the people to stay over.  Asked during cross-
examination, if overtime was worked on a volunteer basis, 
Camargo replied that Paz-Vasquez ﬁwould pick them out, she 
would tell them, you and you are going to stay.ﬂ  Finally, as to 
discipline, Camargo stated that she once overheard Paz-
Vasquez speaking to Garcia-Sosa. 
ﬁShe told her that she did not 
want to hear her talk so much at work or else she was going to 

lay her off.ﬂ  Garcia-Sosa failed to corroborate Camargo on this 
point.    Turning to the respective testimony of four of the alleged 
discriminatees,21 each of whom worked in the packaging de-
partment at the Hariton facility, on the subject of Jaramillo™s 
and Paz-Vasquez™ supervisory st
atus, Maria Jaramillo, testified 
that, when she was hired by Carmen Reyes for work at the 
Hariton plant, the latter told her to report to Rosa Jaramillo, her 
sister-in-law, on the first shift.  According to Maria, Rosa 
Jaramillo performed no production workŠﬁShe just went from 
line to line to check on workers 
and to check the machines, to 
see if they were working properly.ﬂ  She added that, while her 

lead lady gave her job assignm
ents on a daily basis and Rosa 
Jaramillo never gave her work in
structions, her sister-in-law did 
transfer her from one line to another, and she gave work in-
structions to the line coordinators.  Abigail Reyes testified that, 
on the second shift, Paz-Vasquez 
was over the line coordinators and ﬁsupervised the lines and the people also. . . .  She made 
sure that the people did their job right . . . . and that we showed 
up.ﬂ  She added that, on one occasion, Paz transferred her from 
one line to another.  Likewise, Claudia Mayne, who worked on 
the second shift, testified that
 Paz-Vasquez was ﬁthe one who supervised the line.ﬂ  Her job was ﬁchecking to see that the 
production came out right.ﬂ  Carolina Orozco, who worked on the second shift, testified that Paz-Vasquez could assign people 
to certain jobs on different machines and could assign someone 

to perform your job if you were not doing it properly.  Finally, 

Silvia Martinez, who also worked on the second shift, testified that her supervisor was Maria Paz-Vasquez; that Paz-Vasquez 

once gave her permission to leave work early when her daugh-
ter was ill; that she stayed and worked overtime ﬁwhen they 
told me to;ﬂ and that Paz-Vasquez was the one who told her to 
do so.  Lucho Lopez testified that his 
assistants mainly have produc-
tion rather than personnel responsibilities and that, even as to 
the former, the extent of their authority was minimal.  In this 
regard, Jaramillo and Paz-Vasquez ﬁare working on the line 
. . . . They just focus mainly on production, make sure that 
we™re . . . using the right components . . . the right label, the 
right cap.ﬂ  Further, his assistants act merely as ﬁsupport to the 
line coordinators when [the line coordinators] are not finding 

something, a number or an item . . . .  And they start looking for 
                                                          
                                                           
21 The record reveals that the seven alleged discriminatees were all 
Respondent Olsten temporary employees and that all, except Jose Luis 
Rivera, worked at Respondent D&F™s 
Hariton facility.  Rivera worked 
at the Gene Autry facility. that item.ﬂ
22  Closely questioned regarding the seemingly 
inconsequential nature of his assistants™ job duties, Lopez 
averred, ﬁWell, this is a person 
that has got experience.  When 
you are missing bottles, they know how to handle those issues.  
When you are . . . missing any component on the line.  They 
know the procedure.ﬂ  During cross-examination, Lopez in-
sisted that this was his assistants™ only roleŠﬁassisting the 
coordinators.ﬂ  With regard to
 personnel matters, the tenor of Lopez™ testimony was that he 
was primarily responsible for 
observing the work of the packaging department personnel
23 and that his assistants™ responsibilities, in that area, were slight.  
Thus, according to Lopez, during most of the workday, ﬁI am in 
and out from [the] production office to the lines,ﬂ
24 ensuring ﬁthat everything go right, and that everybody are busy, and we 
doing what we supposed to be doing.ﬂ  In overseeing the pack-
aging department employees, he is
 either patrolling the lines or peering out the large production office window at the produc-
tion lines.25  In contrast, Lopez testified, Jaramillo and Paz-
Vasquez, each of whose focus is checking ﬁthe components or 

numbers,ﬂ have virtually no authority in personnel matters.  
Thus, they have no authority to hire, fire, lay off, suspend, or 
discipline employees.  If a Re
spondent Olsten employee war-
rants discipline, ﬁthey™ll let me know first that there is a prob-

lem.  We investigate the case.  And we report it to Olsten to 
take care of it.ﬂ
26  Likewise, Jaramillo and Paz-Vasquez have 
no authority to grant time off, and, Lopez further testified, ﬁif 

an employee had an emergency . . . they let me know that these 
people have left.  Lopez does not consider this granting time off 
from work as ﬁin case of emergency, [we] can not retain the 
employee.ﬂ  Moreover, if not an emergency situation, such as a 
 22 Lopez maintained that, during the workday the line coordinators 
and the lead persons make sure their packaging lines have all necessary 
supplies and keep a daily packaging report ﬁfor whatever happens on 
the line.ﬂ  Also, they are responsible
 for checking that the machinery is 
running properly and for reporting breakdowns. 
23 He was contradicted on this point
 by Howard Simon, who testified 
that ﬁLopez™ functions are primarily to take care of production plan-
ning. He will plan on what™s going to happen next, he maintains the 
production board, he monitors the activity on the lines, he sees how 

orders are finishing, so he™ll be pl
anning. . . . he relies on [his assis-
tants] to take care of the routine activities on the shop floor,ﬂ including making sure that the workers are wo
rking and that the machines are 
operation correctly. 
24 At one point, Lopez estimated that 70 percent of his time was 
spent in this manner; later, he rais
ed his estimate to 75 percent of his 

time.  In contrast, as stated above, Jose Perez estimated that Lopez 
spent 95 percent of his workday inside the production office. 
25 Lopez maintained that he was ab
le to observe each of the packag-
ing lines, as the first was no more than 5 feet from the window, with the 
remainder of the lines being 6 feet apart.  While corroborating Lopez 
that he could see all the packaging lines through his office window, 
Paz-Vasquez stated that the first line was approximately 15 feet from 
his office. 
26 For example, according to Lop
ez, if a temporary employee is 
spending too much time in a restroom, Jaramillo or Paz-Vasquez re-
ports the matter to him and, after inve
stigating to determine if such is, 
in fact, what has occurred, he w
ill report to Respondent Olsten that there is a problem.  Lopez added that the same procedure would be 
used if the miscreant employee is a Respondent D&F employeeŠhe 
would investigate and issue discipline if warranted. 
 D&F INDUSTRIES 631doctor appointment, the employees 
. . . have to let [Posey and 
Lopez]  know first,ﬂ and,  if an Olsten employee, ﬁI have to no-
notify Olsten, too.ﬂ  Further, according to Lopez, neither 
Jaramillo nor Paz-Vasquez has any authority to grant overtime 
to employees, and, in any event,
 overtime is strictly on a volun-
tary basis.  If overtime work is required, Lopez must receive 

orders for such from the vice president of operations or the 
Hariton plant manager, and ﬁwe prefer the same people to work 
overtime the same people that is working all day long on those 

lines . . . . But if somebody can not stay for any reason . . . we 
ask for volunteers to work the overtime.ﬂ  The responsibility of 
his assistants, Jaramillo and Paz-Va
squez, is to ﬁmake sure that 
we have enough people to work overtime,ﬂ but, if no one de-
sires to remain and work overtime, ﬁwe don™t force the work.  It 
is not mandatory to work.ﬂ  Also, while testifying early in the 
trial that his assistants may switch employees from one line to 
another, Lopez later testified that he makes the decision that 
such will be done and leaves it to the line coordinators and lead personnel to select the people for transfer.  As to the authority 
of Paz-Vasquez and Vargas after he left the plant each evening 
during the period preceding the appointment of Olmedo Duque 
as the second-shift supervisor, L
opez stated, ﬁI try to take care 
of the whole thing.  I leave everything set up for them . . . .  I 

was still in charge;ﬂ that they were ﬁnot allowed to fixﬂ any-
thing; and that ﬁthey had my
 phone number and everything.ﬂ  
Finally, Lopez admitted that he has solicited oral personnel 

evaluations from Jaramillo and P
az-Vasquez.  In this regard, after asserting that he does so 
only after an abnormal incident, 
Lopez was impeached by his pretrial affidavit w he stated, 
without qualification, that he routinely asks Paz-Vasquez and 
Jaramillo to verbally assess temporary and full-time employees. 
Rosa Jaramillo and Maria Paz-Vasquez each essentially cor-
roborated Perez™ description of the extent of their authority in 
personnel matters.  Thus, each debased the extent of her author-
ity over production and over personnel matters.  According to 
the former, ﬁI assigned the job duties to the line coordinators.  I 
checked papers, components, stamps, expiration dates.  I went 
to the lines to see if they needed
 help.  And if they needed help, 
I would send it to them.ﬂ
27  Jaramillo denied having the author-
ity to hire, fire, layoff, grant time off to employees, assign over-

time, suspend, or discipline.  With regard to the latter, if she 
observed an employee report late, she would ask why ﬁand then 
I tell them that they should al
ways be on time to workﬂ and 
report the matter to Lucho Lopez.  Jaramillo added that she was 

authorized to permit employees to leave early in emergency 
situations and that, while she would ﬁask [employees] who 
wants to stay for overtime,ﬂ Lucho Lopez would tell her how 
many employees are needed.
28  Also, Jaramillo denied authority 
                                                          
                                                                                             
27 Jaramillo conceded giving work 
orders, which she obtained from 
the computer, which was located in the production office and to which 
she had coded access, to the line coordinators. 28 Jaramillo denied ever telling people to work overtime ﬁbecause it 
is a voluntary thing.ﬂ  One employee 
corroborated Jaramillo that such 
was voluntary.  Thus, Camerina Calderon testified that she ﬁsome-
timesﬂ worked overtime during the summer of 1998 and that ﬁwhen 
we™re at work and we finish the eight-hour day and then we hear that 
there is overtime because Maria Paz . . 
. asks us . . . if we wanted to 
to transfer employees from one line to another.  She stated that 
she continually asks the line coordi
nators if they need help, and 
that, if employees are missing, she asks Lucho Lopez ﬁwhich 

line I could take that needed person . . . . and he would tell me.ﬂ  
Finally, while denying that she evaluated the work performance 
of employees, stating ﬁLucho does,ﬂ Jaramillo conceded giving 
Lopez weekly verbal evaluations of employees, which are 
based on employees™ on-time reco
rds, their job performance, their behavior, and their bathroom time.   Likewise, Paz-Vasquez, who denied that her job title was as-
sistant to Lopez,
29 testified that the line coordinators ﬁtake care 
of giving orders to the rest of the personnel as to what they are 
going to be doing that dayﬂ and the lead ladies ﬁtake care of 
placing the personnel in the different areas of work on the linesﬂ and that her role merely 
entailed ﬁmostly. . . helping with 
what they are doing.ﬂ  Later, however, she conceded that she is 

in a position of authority over the line coordinators and lead 
ladies with regard to production.  ﬁWe give reports of the work 
to be done to the line coordinators
 and we check all the lines to make sure that the work is coming out okay. . . .  We go from 
line to line checking on the orders and making sure they are the 
correct ones because there could be mistakes.ﬂ  Concerning her 
authority over personnel matters, Paz-Vasquez denied having 
authority to hire, fire, or to lay off.
30  Also, she had no authority 
to discipline except ﬁwhen [employees] got there late.ﬂ
31  Then, 
the line coordinators and the lead ladies would tell the em-
ployee to be on time, and, if the employee was repeatedly late, 

they would inform Paz-Vasquez, 
who would, in turn, tell Lucho Lopez.32  On the same point, corr
oborating and contradicting Jaramillo, Paz-Vasquez denied having authority to assign over-
time, which is ordered by Lucho Lopez or Steve Posey.  ﬁI tell 
the line coordinators to take care 
of that to select the personnel because overtime is voluntary.  So . . . not everybody can stay.ﬂ  
Further, she is not authorized to permit employees to leave 
early, but, if an emergency situ
ation exists, permission is not required.33  Also, depending on, if a worker is employed by 
 stay, do you want to stay for some OT?ﬂ  She added, ﬁThey asked us 
individually.ﬂ 
29 On this point, she was contradicted by her pretrial affidavit w she 
swore that her job title was assistant to the packaging manager. 
30 Paz-Vasquez testified that she spends most of her time on the pro-
duction floor and, contra
dicting Lopez, denied that he works on the 
floorŠﬁHe has his office and he is in his office.ﬂ 
31  Paz-Vasquez contradicted herself during cross-examination, ad-
mitting authority to also discipline 
when employees are talking exces-
sively.  Thus, if employees are excessively talking, the line coordina-

tors will tell them to stop, but ﬁif th
ey are doing that too much, [the line 
coordinators] come and tell me. . . . So, I go . . . and talk to [the em-
ployees] and tell them listen do not talk
 so much . . . . And, if they 
continue, . . . either Olmedo or Lucho go . . . and take care of it.ﬂ 
32 Contradicting herself during cro
ss-examination on the extent of 
her authority to discipline in such instances, Pas-Vasquez stated, ﬁIf 
[employees] have been coming late, I let them know.  I tell them not to 
be coming late and not to forget th
e break time.  Because the line coor-
dinator comes and tells me when someone is being late.ﬂ 
33 On this point, she admitted that
 her authority was greater during 
the time period immediately prior to the hiring of Olmedo Duque.  
Thus, she was authorized to permit 
temporary employees to leave early 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632Respondent D&F or Respondent Olsten, he or she must call into his or her employer™s office in order to request a day off 
from work.34  Paz-Vasquez denied authority to move workers 
between the lines unless ordered her to do so by Lopez or the 

shift supervisorŠﬁWe cannot transfer them unless there™s an 
order to do that.ﬂ  Moreover, as to who was the highest supervi-
sory authority after Lopez left the plant during the period prior 
to Duque becoming the second-sh
ift supervisor, she admitted, 
ﬁIt™s meﬂ and Vargas
35 and, during said time period, their au-thority was ﬁthe sameﬂ after Lopez left the plant.
36  Finally, 
Paz-Vasquez conceded that she has been asked for her evalua-

tions of employees by Lopez.
37While Lopez, Jaramillo, and Paz-
Vasquez denied that the as-
sistants to the packaging mana
ger possessed authority to fire 
employees, counsel for the Ch
arging Party offered evidence 
contradicting them on this point
.  Thus, a former Respondent Olsten temporary employee, Es
taban Espinosa, who had been 
hired to work at the Respondent D&F Hariton facility in Sep-
tember 1997,38 testified that, one day in November 1997, Paz-
                                                                                            
                                                                                             
in nonemergency situations as long as the workers notified Respondent 
Olsten. 34 Testifying on rebuttal, Camerina Calderon contradicted Paz-
Vasquez, stating, ﬁI called Maria Paz . . . to let her know that I could 
not come to workﬂ because of illness.  And some other times I would 
tell Lucho.  She recalled speaking 
to Paz-Vasquez on five such occa-
sions, testifying that the latter alwa
ys gave permission, saying ﬁGet 
well,ﬂ and never placed her on hold in order to consult with anyone. 35 She testified that, if an ﬁemerg
encyﬂ occurred, she was able to 
reach Lopez immediately. 
36 Paz-Vasquez was closely examined by counsel for the General 
Counsel regarding her authority to
 initial timecards during the period 
prior to the hiring of Duque.  On th
is point, she testified that it was 
Vargas™s responsibility to ﬁtake care 
of . . . checking the cards.  He would make a report for Lucho about
 the bad cards and then Lucho 
would fix the cards.ﬂ  She specifically denied having the authority to 

initial timecards.  However, when impeach
ed by her pretrial affidavit in 
which she stated that, when Vargas was not present, she did initial timecards and that Lucho Lopez had 
given her the authority, which she exercised, to check timecards for 
accuracy, Paz-Vasquez denied pos-
sessing such authority, saying, ﬁ[W]e simply just collect [the time 

cards] but not to correct them a
nd we just put them aside.ﬂ  
37 Paz-Vasquez minimized this aspect
 of her work, asserting that line 
coordinators were also responsible for doing employee evaluations. 
Jose Perez was uncontroverted that Paz-Vasquez and Vargas knew 
the Hariton facility™s burglar alarm c
ode and that each had the keys to 
the building and were responsible for locking it at the end of the night 
shift. 38 Espinosa, who worked for Res
pondent until June 1999, testified that, for a 4- or 5-week period during his employment, at the Hariton 
plant, he was a line coordinator in the packaging departmentŠ3 or 4 
weeks on the first shift and 1 week on the second shift.  In that position, 
according to the witness, his job was ﬁto maintain the pills in the ma-
chine, to make sure [it] had enough 
glueﬂ and ﬁto make sure that [the 
other employees] were working and 
that they had enough tables and 
seals and the date and the box count.ﬂ  Contrary to Paz-Vasquez, 
Espinosa denied, while working as a line coordinator, ever evaluating 
employees or filling out evaluation forms for employees on his line. 
Espinosa testified that, on the first shift, Rosa Jaramillo and Eduardo 
Cavallero were responsible for ensu
ring that employees did not engage 
in excessive talking nor spend too much time in the restrooms and that, 
on the second shift, Paz-Vasquez and Vargas were given the responsi-
bilities.  Further, if workers were absent, ﬁI would tell [Paz-Vasquez] 
Vasquez fired him from his job.  
According to Espinosa, on that day, he reported for work 10 mi
nutes late.  ﬁI was going to punch my card and [Paz-Vasquez] told me not to punch it.  I 
asked her why shouldn™t I punch in and she told me that I was 
fired.ﬂ  Thereon, with Paz-Vas
quez trailing him, Espinosa went 
to Carmen Reyes™s office.  ﬁI spoke with [Reyes] and she an-

swered me that [Paz] didn™t want me any more.ﬂ  Again, fol-
lowed by Paz-Vasquez, the tem
porary employee went to Lucho 
Lopez™ office and explained what had occurred.  Lopez con-

ferred with Paz-Vasquez and then told Espinosa that Paz-
Vasquez had fired him ﬁbecause I would be absent three days 
per week;ﬂ that he would investigate what had occurred; and 
that the employee should go home while he did so.  Two days 
later, Espinosa returned to the 
Hariton facility, and Lopez told 
him ﬁthat he had investigated and that he was going to give me my job back but in his shift.ﬂ
39  Lucho Lopez, who stated that 
Espinosa was a ﬁmaterial handlerﬂ on the second shift and who denied that the employee had ever been a line coordinator, testi-
fied that he, in fact, made the decision to transfer Espinosa to 
the first shift.  ﬁMr. Espinosa 
. . . was having problems with his 
[attendance] and missing days. . . .  Maria Paz brought it to my 

attention several times. . . .  So, I start my investigation,ﬂ 
checking the Respondent Olsten™s files and noting Espinosa™s 
tardiness and absences were a recurring pattern.  That same 
day, Lopez decided that he should speak to Espinosa, but the 
latter was late for work again.  The next day, Lopez instructed 
Paz-Vasquez ﬁto tell him to come and see me.  Cause I need to 
talk to him. . . .  He come to me
 asking me why he got laid off.  
I say you™re not laid off.  Let™s try to solve this problem. . . .  I 

say why you missing days and getting . . . late all the time cause 
I want some accountability on your part. . . . we start talking 
why he was missing days and comi
ng late . . . more than nor-mal . . . and his side of it was that he got a lot of problems with 
his car, transportation, and he was 
living here in L.A. . . . I said I think if we switch you to first shift . . . you can make it on 

time. . . . He said that™s not gonna be a problem I™m gonna fix my problems.  And, I believe he took 1 or 2 days . . . . and . . . . 
after that we didn™t have any problems.ﬂ  Maria Paz-Vasquez 
testified, during cross-examina
tion, that Espinosa was a Re-
spondent Olsten employee who regul
arly arrived at work late; 
 that I needed somebody at this or 
that machine and then she would go 
and get me the . . . people that I needed
 to fill in that spot.ﬂ  Finally, the assistants to Lopez were responsible for reminding workers to be on 
time for work.  Finally, with regard to overtime, Espinosa corroborated 
Jaramillo and Paz-Vasquez as to 
what occurred when there was over-time to be workedŠPaz-Vasquez woul
d approach him and ﬁshe would 
tell me, stay to do some overtime if you decide to do it or not.ﬂ 
39 Espinosa testified that Paz-Vasquez fired one other employee, a 
woman named Leticia.  He testified that he knew this because Leticia 

worked on his packaging line and th
e employees on the line were aware 
that she was upset about having just been terminated by Carmen Reyes.  
That same day, according to Espi
nosa, Paz-Vasquez approached the packaging line, and employees asked her why Leticia had been fired.  
Paz-Vasquez replied that Leticia ﬁwas a woman with too many prob-
lems [and] was too friendly with 
the men.ﬂ  However, during cross-
examination, Espinosa contradicted
 himself and admitted that it was 
Carmen Reyes and not Paz-Vasquez, who actually fired Leticia. 
Espinosa further testified that, as a result of being sent home by Lo-
pez for 2 days, he lost 2 day™s pay.  
 D&F INDUSTRIES 633that she reported Espinosa™s continued tardiness to Lucho Lo-pez; that, one day, she took Espinosa to speak to Lopez, who 
was in the shipping and receiving area; and that, after speaking 
to Espinosa, Lopez sent him home and eventually transferred 
him to the day shift.  She deni
ed ever terminating Espinosa. 
3.  The Respondents™ alleged unlawful acts and conduct The record establishes that the Union commenced its orga-
nizing campaign amongst the Respondent Olsten temporary and 
Respondent D&F full-time employees, who were working at the latter™s Hariton and Gene Autry facilities, in September 
1997, that such continued through the spring of 1998, and that 
organizing activity was continuing at the time of the instant 
unfair labor practice trial.  In support of its efforts, the Union 
sent Jose Perez, who was, in 
the Union™s terminology, a special 
projects union representative (SPUR), and other individuals, 
including alleged discriminatee, Jose Luis Rivera, an organizer 
for the Union, to the two Respondent D&F facilities in order to 
seek employment.
40  According to Rick Eiden, the Union™s 
director of organizing, unlike Pe
rez, Rivera, who was hired by 
Respondent Olsten for work at Respondent D&F™s Gene Autry 
plant, and the others were ﬁsaltsﬂ for the Union and were ex-
pected to engage in organizing on being hired.  Eiden further 
testified that the Union™s organizers began speaking to the two facilities™ temporary and full-time employees and visiting their 
homes in December 1997 and January 1998 and continued 
doing so through the spring and summer of 1998.
41  In this regard, alleged discriminatees Carolina Orozco, Claudia Mayne,
42 and Abigail Reyes, who worked at the Hariton facility 
on the same packaging department line on the second shift, 

each testified that she was visited at her home and solicited to 
sign an authorization card by a union agent in January.
43  Also, 
alleged discriminatee, Salud Soria, who worked at the Hariton 
facility in the packaging department on the second shift, and 
former employees, Camargo and Garcia-Sosa, each testified 
that, in May, she was visited at home by an agent of the Union 
and solicited to execute an authorization card;
44 alleged dis-criminatee, Maria Jaramillo, testif
ied that, in June, an agent of 
the Union came to her home and solicited her to execute an 
authorization card and that she 
did so; and alleged discrimina-
tee, Silvia Martinez, who worked at the Hariton plant in the 
packaging department on the second shift, testified that, in Au-
gust at her home, she signed an authorization card for the Un-
                                                          
                                                           
40 Rivera applied for work at the Gene Autry facility in May 1998 
and was hired by Respondent Olsten for work there.  Immediately on 
being hired he commenced organizing for the Union by speaking to 
employees and soliciting them to sigh authorization cards inside the 
plant in various working areas and outside in the parking lot. 
41 Apparently, unaware of the Un
ion™s organizing campaign and act-
ing on her own volition, employee Ca
merina Calderon contacted the 
Union after witnessing a demonstration in support of it in June.  She 
spoke to Mario Brito, an organizer for the Union.  Subsequently, they 
met at her home, and she signed an authorization card. 
42 According to Mayne, she first 
became aware of the Union™s orga-
nizing campaign in December 1997. 
43 Each testified that she signed 
the proffered union authorization 
card on this occasion. 44 According to Soria, while she refused to sign an authorization card 
at that time, she did so at a later date. 
ion on being solicited to do so by an agent of the Union.  Be-
sides visits by union agents to the homes of workers at the Re-
spondent D&F facilities, employees themselves aided the orga-
nizing campaign inside Respondent
 D&F™s Hariton facility.  As 
to this, Camerina Calderon testified that, after speaking to 
Mario Brito, she began speaking to her coworkers at the Hari-
ton facility, including alleged discriminatees Reyes, Orozco, 
and Martinez, each of whom assisted the Union by giving her 
names and phone numbers of fellow employees ﬁso that a repre-
sentative of the Union could come by their houses and speak to 
them.ﬂ  Also, Orozco testified that, at the plant during work, she 
spoke to alleged discriminatees Martinez, Soria, Reyes, and 
Calderon about the Union, and Mayne testified that, in the plant, 
she spoke to Orozco and Reyes about the Union ﬁat the work 
station.ﬂ45Counsel for the General Counsel presented evidence that Re-
spondent D&F was aware of the ongoing union organizing 
campaign, a fact which Respondent D&F concedes, and alleg-
edly engaged in unlawful conduct in order to thwart it.  In this 
regard, Paula Pineda Camargo testified that, although solic-ited,46 she refused to execute an authorization card for the Un-
ion and, later that same day, 
informed Paz-Vasquez about the union solicitation.  According to 
Camargo, ﬁI asked her what was happening.  I asked her wh
ere had they obtained my ad-
dress for them to be coming to my house.  I had one of Mario 
Brito™s cards and she asked me to
 show the card to her, and I gave it to her and then she took the card to Lucho and then they 

got a copy of that.ﬂ
47  Thereafter, counsel for the General 
Counsel contends, Paz-Vasquez, on behalf of Respondent, be-
gan interrogating and otherwise coercing the Respondent Ols-
ten temporary employ
ees, whom she superv
ised, regarding the Union.  Thus, Camargo testified that, later in May, Paz-
Vasquez approached her, ﬁand she asked me what I thought of 
the Union. . . . I told her that the Union was good, that they help 
the workers, and then she asked me if the union people had talked bad about her and I told her, no.ﬂ  Paz-Vasquez replied 
that, ﬁthe union people were not goi
ng to be able to match them 
. . . because [the owners] had too much money . . . . and they 
could buy the Union . . . and also had good attorneys.ﬂ  Like-
wise, Garcia-Sosa testified that, shortly after the union solicita-
tion at her home in May, Paz-Vasquez ﬁcame to the line where 
we were all workingﬂ and ﬁshe ju
st asked me if they had come 
to my house and I said, yes.  After that she asked me if I had 

signed a card and I said, no.ﬂ  At the end of May, according to 
the witness, Paz-Vasquez again interrogated her in a different 
area of the Hariton facility.  ﬁShe asked again, if I had signed a 
union card . . . . I told her, no, that I hadn™t.  And then she said 
because if you did sign the card, then the following day, you™re 
not going to have a job because they™re going to fire you for 
that.ﬂ  While not specifically denying the above-described al-
 45 Line coordinator, Luz Figueroa, 
testified that alleged discrimina-
tees Mayne, Soria, Reyes, and Orozco worked together on her second-
shift packaging line. 46 The union agent, who visited her home was Mario Brito. 
47 Apparently, the card was a business card and not an authorization 
card.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634legedly unlawful acts,
48 Paz-Vasquez conceded that Camargo 
spoke to her about the Union, and Lucho Lopez admitted that 
ﬁfour or fiveﬂ employees approached him, complaining about 
union agents visiting their homes.  At first, Lopez was only able 
to recall the name of one such employee, Marcus Cineceros, 
who believed that Respondent
 D&F had provided personal information about him to the Union, and later recalled the name 
of another complaining employee, Linda Ellis. 
Howard Simon testified that he initially became aware of the 
Union™s organizing campaign in 
June 1998.  Further, based on reports from managers that union representatives were visiting employees at their homes and 
that Respondent D&F employees 
were ﬁupsetﬂ at such contacts by
 ﬁstrangers,ﬂ who were telling them that they had been sent
 by Respondent D&F, he con-
cluded that he ﬁhad better meet with our people to give them 
the straight story on what was goi
ng on.ﬂ  Therefore, one day in 
late June or early July, he went to the Hariton facility and gave 

separate speeches to employees on the day and evening shifts, 
and, a month later, he went to 
the Gene Autry facility and gave 
similar speeches.  According to Simon, at the Hariton facility, 

80 to 100 employees attended the day shift speech, and 60 to 75 
employees attended the second-shif
t speech.  With regard to the 
allegations of the consolidated complaint, which pertain to 

Simon™s speeches that day, the General Counsel™s evidence 
concerns purported unlawful comments, by him, to the second-
shift employees.  As to these, Ab
elina Garcia-Sosa testified that she attended the second-shift mee
ting and that Simon spoke in English with Lucho Lopez and Carmen Reyes
49 interpreting.  
At the outset, Simon held up a union authorization card and 
said that employees were co
mplaining to him about union agents visiting their homes and asking them to sign cards.  He 
then said he ﬁknew that some 
other people were trying to come 
into the company and they didn™t want anybody else to be man-

aging usﬂ and asked the employees
 not to sign the cards as he 
could solve their problems, including their ﬁbenefits,ﬂ a ﬁraise,ﬂ 

and becoming employed by Respondent D&F, just as easily as 

the Union could.  He then mentioned that Reyes had applica-
tions, which the employees could complete in order to become 
Respondent D&F employees.  Next
, either translating Simon™s words or speaking for himself, Lucho Lopez announced that 
Respondent D&F was going to hire a teacher to teach English 
to the employees in order to help them advance at the plant.  
Finally, Simon ﬁsaid whoever did not like working in the com-
pany, the doors were open for them to go and work somewhere 
else because if the Union was going to come in there, they 
could always lay them people 
off and get somebody else to 
relieve them.ﬂ  At that point
, Simon began taking questions from the employees, and Camerina Calderon asked why the 
employees were not being give
n better positions.  Simon re-plied that the employees coul
d not be given permanent posi-

tions and that he had to ﬁstudyﬂ the problem as he was new 
                                                          
 48 Paz-Vasquez failed to specifically
 deny the testimony of either 
Camargo or Garcia-Sosa.  However, she did generally deny what was 
attributed to her. 49 According to Simon, he wanted Carmen Reyes to attend the meet-
ing as the Respondent Olsten representative in order to ﬁdeal with any 

issuesﬂ involving the latter™s employees and to help in the translation. 
with the company and needed to
 meet with the employees ﬁto 
learn more about the problems.ﬂ  Camerina Calderon testified that she was present at the s
econd-shift employee meeting, at 
which Simon spoke, and that Lopez and Reyes translated his 
English into Spanish.  According to Calderon, at the start, 
Simon announced that the plant would be moved to a different 

location, ﬁand then he said that . . . he knew that some of the 
employees were going around talking about these cards and he 
pulled one of them out of his coat pocket and he showed it to 
all of us.  And then he said that we were going to sign cards to 
give permission to the Union to represent us . . . but that was 
not good for us to give permission to some strangers.  Because . 
. . by no way, no means was a union going to be able to get in.  
And also that Carmen™s office was antiunion and . . . [would] 
not . . . let the Union get [in] e
ither.ﬂ  Then, an employee asked 
what would happen because people already had signed cards, 

and Simon replied ﬁthat the people that had signed . . . cards 
were going to be taken away from the plant.ﬂ  The same em-
ployee asked what if all employees had signed for the Union, 
and Simon replied ﬁthat if that were the case . . . we could go 
on strike but that we were all goi
ng to be dismissed.  According to Calderon, she then raised her hand and asked questions re-

garding raises for employees, rate
s of pay, and employment by 
Respondent D&F, and Simon responded, saying he would ﬁre-
viewﬂ the matters and ﬁcome up with a good solution for us.ﬂ Claudia Mayne testified that, 
at the second-shift meeting, Simon, with Lopez and Reyes translating his English into Span-
ish, ﬁpulled out a union card and he said that several people within the company were signing these cards.  And he wanted 
to come to an agreement with th
e people so that they would not 
continue signing . . . these cards because the Union was no 

good . . . .  And if the company did not want the Union to get in 
there, they were not going to.ﬂ  Carolina Orozco recalled that 
Simon, with Lopez and Reyes translating from English into 
Spanish, said, ﬁthat he had found out about a union card that 
was given to him and then he showed it to us.  Then he said that 
the Union was already inside the factory and that they were 
distributing some cards.  And he asked if any of us had asked 
for the Union to come in.  Then, he said he didn™t want any 
strangers in the factory . . . . and that we could solve our things 
as a family because the Union was going to take our money and 
. . . maybe they were going to close the factory and we were 
going to find ourselves without work and money.  And that if 
we had any problems to address 
them to Carmen.ﬂ  According 
to Orozco, Lopez then spoke on his own and said, ﬁthat if we 
did not like working there that the doors were wide open and 
we could go because there were a lot applications being filled 
out right behind us.ﬂ  Finally, Or
ozco further testified, Howard spoke about things being solved for the employees, and ﬁto get 
in touch with Carmen and with Lucho and to talk to them and 
that he was going to look into the personnel files of each of us 
to see what he could do for us to advance.ﬂ  As to what Howard 
Simon said to the second-shift employees, Paula Pineda 
Camargo testified, ﬁThe new owne
r . . . said that he knew of somebody distributing union cards
 around and that he wasn™t afraid of the Union.  He told us not to sign those cards. . . . 
please not to sign them.ﬂ  Simon continued, saying that all the 
company wanted was ﬁforty hours of work a weekﬂ from each 
 D&F INDUSTRIES 635employee and that ﬁthe union peopl
e were not going to be able to contend with him.ﬂ  An employee asked why he had called 
the meeting if he was not afraid of the Union, and Simon re-
plied by pulling a union card from a pocket and saying that he 
wasn™t afraid of the Union . . . . that I can always change the 
company name, we would even go further away and I can al-
ways close this company . . . and the Union is not going to do 
anything to me.ﬂ  Also, Simon sa
id he just wanted to show 
them what they had to execute if they desired union representa-

tion.  Likewise, Abigail Reyes r
ecalled that Simon, with Lopez 
and Carmen Reyes translating in
to Spanish, began by showing 
ﬁus a card and [saying] that . . . he had found out that the Union 

was trying to get in. . . . And that he did not want the Union to 
get in because they didn™t want any strangers since we all 
worked there as if we were a family.
50  He said that . . . there 
was going to be a better future 
and more benefits and every-
thing was going to be better for all the workers there.  And for 
us not to believe that people from the Union . . . and if we ever 
had a problem . . . just go to Lu
cho or to Carmen . . . and ex-
plain our complaints.ﬂ   Simon testified that, for his speeches to the Hariton plant 
employees,
51 he utilized a multipage document, entitled 
Main-taining Non-Union Status, which had been given to him by 
Respondent Olsten™s lawyers, that, rather than reading from the 

document, he merely referred to 
it as ﬁthere were certain points 
that I wanted covered,ﬂ52 and that he spoke in English, with 
Lopez, Reyes, and Humberto Hernandez, the maintenance 
manager, translating into Spanis
h.  According to Simon, he began each meeting by ﬁdisplaying a blank unsigned union 
authorization card and saying that a number of employees had 
[complained to managers] about
 being contacted at home [by 
union agents who said they had been sent by the company] 
. . . .ﬂ  He then told the employees that he wanted to present the 
company™s position and explained that the purpose of the card 
was to [give] the Union the right to represent them in negotia-
tions with the Company, that em
ployees have the right to sign 
such cards and the right not to do so, and that ﬁit was the em-
ployee™s decision.ﬂ  Continuing, 
Simon told the employees they 
could not rely on promises from the Union, that the Company 
signed their paychecks and not the Union, and that the Union 
ﬁmakes its profitsﬂ from members™ union dues.  Simon then 
discussed a possible election, saying, ﬁthat employees would be 
given an opportunity to vote for or against the Union.ﬂ  He then 
told the employees that, if the Union was victorious in such an 
election, ﬁthere would be . . . a time for the Union to negotiate 
with the company for wages and benefits.  And there was no 
obligation on the company to increase anything.  That the com-
pany had an obligation to negotiate in good faith.ﬂ  Then, he 
raised the subject of a possible 
strike, informing the employees 
that they would have to make a choice between honoring the 
                                                          
                                                           
50 Under questioning by counsel fo
r the Union, regarding what 
Simon said while holding up the uni
on authorization card, Reyes re-
called him saying, ﬁthat we were going to be let go.ﬂ 
51 Simon averred that he has had 
experience giving this type of 
speech to employees, having done so on two prior occasions to other 
employers™ employees. 
52 Simon stated that the document was visible on the table behind 
which he spoke. 
strike or crossing a picket line and that ﬁif an insufficient num-
ber of employees come to work, the company would then have 
a choice of either suspending its operations during the strike or seek[ing] other workers to replace workers who are out on 
strike.ﬂ
53  Last, according to Simon, he spoke about communi-
cation between managers and em
ployees, telling the employees 
ﬁthat the company did not really want to have a third party 
coming between usﬂ and inviting them to go to their supervi-
sors with any ﬁconcernsﬂ or to
 human resources or, if Respon-dent Olsten, to Carmen Reyes. 
 Thereafter, Simon further testi-fied, he answered employees™ questions.
54  In this regard, he denied answering a question from a second-shift employee 
about English language training but recalled being asked a 
question about training employees
 who desired to earn more money and answering that ﬁthere 
are a number of jobs here that require at least a basic knowledge of the English language, 
reading and writingﬂ and that ﬁwe have plans to offer English-
as-a-second-language courses to our employees.  And there 
were notices up, sign up sheets already up on the bulletin 
board.ﬂ  Finally, during direct 
examination, Simon denied tell-
ing employees not to sign union cards or they could be termi-
nated for supporting the Union.  During cross-examination, 
Simon stated his belief that his interpreters confined themselves 
to translating his words into Spanish.  Three other witnesses testifie
d in Respondent D&F™s behalf regarding Simon™s speech.  Lucho Lopez stated that he recalled 
nothing about Simon™s remarks to either the first or the second-
shift employees at the Hariton pl
ant.  However, he did manage to contradict Simon, denying 
that he interpreted for Simon 
during the second-shift meeting and stating that Simon only 
mentioned the Union after questions on the issue by employees, 
and he could not recall either Simon utilizing any printed mate-
rial during either speech or Simon mentioning Respondent 
D&F™s options during a strike.  Maria Paz-Vasquez, who de-
nied interpreting for Simon during his second-shift speech or 
saying anything during the mee
ting with employees, recalled 
little of what Simon said but did remember ﬁhe didn™t say any-
thing about any authorization cards or anything.ﬂ  Carmen 
Reyes, who contradicted Lopez, 
stating that the latter did, in 
fact, interpret during Simon™s speech to the second-shift em-
ployees, and Paz-Vasquez, stati
ng that, during the second-shift 
meeting, the latter spoke about her employment experience 
with Respondent D&F, corroborated Simon, testifying that, 
after introducing himself, the latter mentioned ﬁbeing aware 
that employees have complained that there was some union 
representative going to peoples™ homes, and he held up a union 
. . . card to let employees know th
at they may be asked to sign 
 53 Simon conceded failing to draw a distinction between temporary 
and permanent strike replacements. 
Under questioning by the undersi
gned administrative law judge, 
Simon changed his testimony, stating 
that he explained to the employ-
ees a third-company option in the 
advent of a strikeŠﬁWell, the 
choices were that the company could suspend its operations while the 
strike was going on. . . . We could work with the reduced workforce . . . 
or three . . . to replace employees 
during the strike, it could go out and hire replacement workers.ﬂ 
54 Simon denied knowing or inquiring into the identities of any ques-
tioner at either the Hariton plant or the Gene Autry plant.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636an authorization card.  He [said] . . . that it was their right to 
sign or not sign a card.ﬂ  He also said employees had the right 
not to speak to the union representatives and encouraged com-
munication with the employees a
nd that employees could speak 
to their supervisors or him if necessary.  Reyes denied that 
Simon threatened any employee with termination or that he 
threatened to close the plant.  On this latter point, she recalled 
that Simon ﬁmight have menti
oned that we were going to be moving to a new location . . . a new site, to a bigger facility.ﬂ 
There is no dispute that, pursuant to Respondent D&F™s di-
rective, four of the alleged 
discriminatees (Claudia Mayne, 
Abigail Reyes, Carolina Orozco, and Salud Soria) were laid off 
by Respondent Olsten on July 7, 1998.  As stated above, they 
worked during the second shift at Respondent D&F™s Hariton 
facility on the same packaging line, with Luz Figueroa as their 
line coordinator; they each engaged in activities in support of 
the Union; and they spoke with each other about the Union at 
the plant.  Further, according to Reyes, on the day before the 
layoffs, she spoke to Camerina Calderon ﬁat the line when we 
were getting set up to work on the line.ﬂ  No one was listening, and Calderon ﬁasked me how many workers from that line had 

signed up with the Union.  And she told me to write them down 
and so I did.  I wrote the names down on a piece of paper.  And 
she reached backward . . . to receive the paper and I handed it 
to her.ﬂ55  As to the layoffs, Orozco and Mayne each testified 
that, on July 7, Carmen Reyes telephoned her at home. 
According to Orozco, Carmen Reyes telephoned her and in-
formed the alleged discriminatee she did not have a job any 
longer as ﬁthere was no more work [at the Hariton plant];ﬂ 
according to Mayne, Reyes te
lephoned her and ﬁthat she was 
sorry but that she had to lay me off . . . . because the production 
had lessened.ﬂ  Soria testified that, on July 7, she reported for 
work, was summoned to Reyes™s office, and informed by the 

latter ﬁthere was no more work for me any longer.ﬂ  Likewise, 
Abigail Reyes testified that, on July 7, Carmen Reyes instructed 
the former to report to her office and told the alleged 
discriminatee she was being laid off ﬁindefinitely.ﬂ  While the 
ostensible reason for the layoffs 
of the above four individuals was a lack of work, Camerina Calderon testified that, 

subsequent to the layoffs but prior to the start of work that day, 
while on her way to obtain some necessary cardboard, as she 
passed by line 3, she overheard Paz-Vasquez and Figueroa 
speaking.
 denying such comments, Paz-Vasquez failed to specifically 
                                                          
56  According to Calderon, ﬁLucy Figueroa asked 
Maria Paz what had happened to her workers . . . because she 
needed the people to get to work,ﬂ and ﬁMaria Paz [replied] 
that they were never going to show because they were fired. . . . 
and that she wanted to see how the Union was going to protect 
Abigail and Carolina.ﬂ  Paz-Vasquez added that ﬁshe had [let 
them go] by orders from upstairsﬂ for signing union cards.  
ﬁAnd then she said, that™s the way they all going to be leaving, 
all the ones who signed . . . them union cards.ﬂ  While generally 
                                                           
55 When asked if Calderon explained why she wanted to know which 
employees were in favor of the Un
ion, Reyes, who initially denied knowing that Calderon was a union adhe
rent, stated, ﬁI . . . knew that 
she was already with the union people.ﬂ  Also, Reyes denied placing 
her own name on the paper as ﬁI knew 
that I had already signed.  I did 
not deem it necessary.ﬂ 
56 According to Calderon, the mach
inery had not yet been started. 
comments, Paz-Vasquez failed to specifically deny the above 
attributed conversation.  Further, according to Calderon, 2 days 
later, feeling ﬁguiltyﬂ over the layoffs of her  
coworkers, she approached Paz-
Vasquez at the entrance to the 
employees™ cafeteria.  Calderon had with her a letter in which 
she identified herself as the Union™s helper inside the Hariton 
facility, offered it to Paz-Vasquez, and requested that she take it 
to Lucho Lopez.  Paz-Vasquez opened and read the letter and 
asked ﬁwhy do you want to do this if you know we all like you 
here and we all respect you.ﬂ  
She added ﬁthat the company has 
a lot of money and . . . the Union is not going to get inﬂ and 

ﬁthat we were going to find ourse
lves out of a job and without any help.ﬂ  Continuing, Paz-Vasquez ﬁtold [Calderon], if you 

like, I™m going to pretend that I didn™t see any letter but you are 
not going to continue to do these things.ﬂ  Notwithstanding 
what Paz-Vasquez told her, Cald
eron implored her to take the letter to Lopez.  Paz-Vasquez agreed to do so, and Calderon 

observed her walking towards Lopez™ office.57  Paz-Vasquez 
failed to specifically deny the o
ccurrence or substance of this 
conversation. Respondent D&F contends that the July 7 layoffs of Mayne, 
Soria, Reyes, and Orozco were incident to a series of four eco-
nomic layoffs of temporary Re
spondent Olsten employees from 
its Hariton facility in May, Ju
ly, September, and October 1998, 
and Respondent Olsten contends that it laid off the above-four 
alleged discriminatees based on Respondent D&F™s command 
to do so because of a lack of work.  In these regards, Howard 
Simon testified that 70 percent of Global Health Science™s total 
business has been tied to contracts with Herbal Life Interna-
tional; that, pursuant to a contract, which expired in January 
1998, GHS and a predecessor possessed a right of first refusal 
of all of HLI™s manufacturing requirements, which right meant, in effect, that GHS and its predecessor had been the sole manu-
facturer of HLI™s product, its 
ﬁproduction department.ﬂ  How-ever, according to Simon, pursuant to the parties™ successor 

agreement, HLI became obligated to purchase only a minimum 

of 80 percent of its product needs from GHS and ﬁthe net 
manufacturing prices were reduced to [HLI] by an average of 
10 percent.ﬂ58  Moreover, Simon continued, due to economic 
problems in some of HLI™s markets, particularly in Asia and 
Russia, during 1998, GHS experien
ced a ﬁfall offﬂ in business of ﬁover 20 percentﬂ and made no shipments of HLI™s products 
to Russia for a 6-month period.  Simon testified that, during the 
spring, summer, and fall months of 1998, ﬁto compare it to the prior year, sales were down more than 20 percent.  Part of that 
would be attributable  to price decrease.  But part  of it certainly  
 57 Lucho Lopez testified that, amongst the employees, the only union 
supporter, whom he knew, was Calder
on because ﬁshe talked about it, 
especially with me.ﬂ  He added that 
ﬁthe first time . . . she told me that 
she was a union supporter was ﬁin July sometime.  It was probably after 
the first layoff.ﬂ  She told him ﬁshe was a union supporter.  And my 
answer was . . . that was the individual decision whether to support or 
not.ﬂ  Calderon failed to deny Lopez™ testimony. 
58 Simon conceded that it was hard
 for GHS to quantify whether the 
80 percent figure represented a production decrease as ﬁwe didn™t al-
ways know . . . what [HLI™s] total requirements were.  It was sort of a 
good faith kind of deal.ﬂ  
 D&F INDUSTRIES 637was attributable to this loss of volume.ﬂ  This is because 
ﬁevery item that we manufactured for [HLI] is bottled.  Not 
every item we manufacture for other clients is bottled.  We sell 
a number of items in bulk.ﬂ  Therefore, according to Simon, 
given the reduced demand, ﬁat some point in time we have to 
shut machines offﬂ and layoffs became necessary; the decisions 

on who to lay off ﬁwould be ma
de by Steve Posey and Lucho 
Lopez.  They decide ﬁwhat the manpower requirements areﬂ at 
the Hariton plant ﬁand then move accordingly.ﬂ
59  Simon testi-
fied that the total number of laid-off employees ﬁwas some-

where around 70 to 80 as I recallﬂ and said, ﬁ[W]e have records 
to show what those numbers were.  I™m not familiar with all the 
numbers.  It™s my guess.ﬂ
60With respect to the layoffs, Lucho Lopez, who stated that 
layoffs were frequent in the ﬁearly summerﬂ when ﬁit slows 
down,ﬂ corroborated Simon that there were layoffs of Respon-
dent Olsten™s temporary employ
ees in the packaging depart-
ment during the summer of 1998. 
 ﬁThe first layoff it was in 
July,ﬂ and ﬁwe tried to hold the people . . . until the work ar-
rives.  But it was not happening th
at way.  And so we regularly 
start letting people go.ﬂ  Lopez testified further that he was 

informed of the need to lay off employees by Pete Pescetti, who 
made the decision and who informed Posey and him.  Pescetti 
ﬁsaid we don™t have enough production for all the lines, that we 
need to shut . . . two to three lines,ﬂ and ﬁhe preferred to reduce 
second-shift first.61  According to Lopez, the number of laid-off 
employees was to total betw
een 30 and 45 employees, it was 
his task to decide which of the Respondent Olsten temporary 
workers would be laid off, and 
Pescetti afforded him just ﬁtwo 
or threeﬂ days to implement the entire layoff.  Given the short 
time for his selection process, Lopez spent 80 percent of his time on this project.  In selecting the Respondent Olsten tempo-rary employees, who were to be 
laid off, Lopez considered his 
notes on the temporary employees™ performance, attendance, 
and seniority over the prior ﬁeight to nine months.ﬂ
62  Of the 
four alleged discriminatees, who were laid off on or about July 
7, Lopez had no specific recollection regarding Claudia Mayne 
and Carolina Orozco.  He recalled that his decision as to Salud 
Soria was based on a lack of work and that, as to Abigail 
Reyes, originally recalling that she was laid off based on a lack 
of work, he later testified that she was selected for layoff due to 
a general ﬁlack of workﬂ and her ﬁperformance.ﬂ
63  Lopez could not recall ever speaking to Reyes about her job performance, 
and Respondent D&F offered no documentary evidence with 
regard to Lopez™ selection process.                                                           
                                                           
59 Respondent D&F offered no business records, supporting Simon™s 
testimony, into the record. 
60 None of the records was offered to corroborate Simon™s testimony 
concerning the number of layoffs. 
61 It is not entirely clear, but I belie
ve that two of the packaging lines 
on the second shift were to be closed.  Moreover, as Lopez made clear, 
shutting a line did not necessarily mean that the people on that line 
would be among those laid off. 
62 The basis of Lopez™ notes on employees™ production were the re-
ports submitted to him by his assist
ants, including Rosa Jaramillo and 
Maria Paz-Vasquez. 63 With regard to Reyes™ performa
nce, Lopez stated, ﬁNormally, she 
was slower than the rest of the personnel.ﬂ 
Carmen Reyes confirmed that
 Respondent D&F requested that Respondent Olsten lay off some of its temporary workers 
at the Hariton facility during the summer of 1998.  ﬁLucho 
Lopez would let me know that production was slowing down 
and that there would be the possibility of layoffs coming up 
. . . . and he would usually give
 me a list of employees.ﬂ  Ac-
cording to Reyes, Lopez would always inform her that the rea-
son for the layoffs was ﬁlack of work,ﬂ and her procedure was 
then to telephone each affected worker and inform him or her 
of the layoff.  As proof of the layoffs, Respondent Olsten of-
fered a series of four memoranda from itself to Respondent 
D&F, dated June 1, July 9, 
September 10, and October 6 re-
spectively, setting forth the layoffs of approximately 48 of its 
temporary employees from the latter™s Hariton facility between 
June 1 and October 6.  The records disclose that alleged dis-
criminatees Reyes, Orozco, Soria, and Mayne were included in 

a group of nine Respondent Olst
en temporary employees, who 
were laid off from the packaging department at Respondent 
D&F™s Hariton facility on or about July 7.
64     Alleged discriminatee, Maria Jaramillo, who worked on the 
first shift in the packaging department at the Hariton facility, 
testified that she initially becam
e aware of the Union™s organiz-ing campaign in mid-June when a union agent visited her home 
and solicited her to sign an authorization card.  She did so.  
Subsequently, in August, ﬁI was home, and [Rosa Jaramillo] 
called me by phone. . . . She asked me if I had joined the Un-
ion.  And I told her, no.  And she said that Lucia Reyes had told 
her that she knew that I had joined up with the Union and that I 
had signed . . . a card. . . . I told her I didn™t know where Lucia 
could have gotten this information when it is not true.  And . . . 
she [replied that] . . . Lucho Lopez already knows that you 

joined up with the Union and he knows everything.  He even 
knows that you signed . . . a card.ﬂ
65  Marta DeLeon Ornelas, who was a Respondent Olsten temporary employee at the Hari-

ton facility, who worked during the day shift in the packaging 
department, and who was laid off on October 6, testified that she was away in Mexico and did not become aware of the Un-
ion™s organizing campaign until subsequent to her return on 
July 27.  Shortly thereafter, according to Ornelas, she was 
working with a coworker, Arnelia Pacheco, when Rosa 
Jaramillo approached and ﬁshe asked me if I had signed a union 
card so I said that I had not signed anything, that I had not been 
informed because I had been in Mexico and I was just coming 
back to work. . . . She said not to sign anything, that it was not 
convenient for me, that it wasn™t good.ﬂ
66  Alleged discrimina-tee, Silvia Martinez, who work
ed on the second shift in the packaging department at the Hariton plant, testified that, on 
 64 According to Respondent Olsten™s 
Exh. 2, those individuals laid 
off on or about July 7 were Manue
l Perez, Rafael Goxion, Abigail 
Reyes, Carolina Orozco, Claudia Mayne, Salud Soria, Luz Alba, 
Maritza Sanchez, Patricia Soria, and Juana Villanueva. 65 Rosa Jaramillo specifically deni
ed interrogating Maria Jaramillo 
as to whether she signed an authorization card for the Union but failed 
to specifically deny the latter™s testimony regarding their telephone 
conversation. 
66 While generally denying having 
interrogated employees as to 
signing cards for the Union, Jaramillo failed to specifically deny this 
conversation.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638August 5, a union agent visited her home and that she executed 
an authorization card for the Union during her meeting with the 
Union™s agent.  According to Martinez, after signing the card, 
she requested that the union agent give her a letter, stating that 
she was an ﬁactivistﬂ on behalf of the Union.  The agent did so, 
and Martinez took the document to the plant in the afternoon.  
As she was punching the timeclock, she saw Lucho Lopez and 
approached him.  ﬁI told Luc
ho that Maria Paz had reprimanded me and had told me that she did not want me, us, to help 

Camerina Calderon to make boxes.ﬂ  She then quoted Paz-
Vasquez as saying, ﬁLucho says 
that he doesn™t want you to 
help Camerina.ﬂ  To this, Lucho replied, ﬁthat he had not told 

Maria that.ﬂ  At this point, according to Martinez, she handed 
Lopez an envelope, in which she had placed the union agent™s 
letter.  While unable to recall whether Lopez opened the enve-
lope and read the letter in front of her,67 she did recall him ask-
ing what was in the envelope, and ﬁI told him . . . that I was 
making myself known that I was 
a union activist.ﬂ  She added, ﬁI told him that I wanted to be known as a member of the Un-
ion because I do want the Union in here because we don™t have 
any protection of any source and we don™t have help from no-
body, and . . . I feel we need it. . . . He said why did you do it, 
out of vengeance, and I said no sir, not out of vengeance. . . . 
He said do you think that paper is going to help you in any way 
when they fire you. . . . they are going to dismiss you for hav-
ing dealings with the Union, for doing that. . . . He asked me if I know that I was violating the policy of the company . . . be-
cause I had signed up with the Union.ﬂ68There is no dispute that alleged discriminatees Jaramillo and 
Martinez were laid off on or about September 8 amongst a 
group of nine Respondent Olsten temporary employees, who 
were laid off from the packaging department at Respondent 
D&F™s Hariton facility.
69  According to Jaramillo, a few days 
after her layoff, she went to the Hariton facility and had a brief 
conversation with Carmen Reye
s during which she asked Reyes 
whether Respondent D&F had give
n Reyes a bad report on her.  
Reyes, who failed to deny this 
conversation, answered ﬁnoﬂ and added, ﬁ[T]here™s nothing wrong 
about you, there™s no more 
work, you have been let go.ﬂ  Alleged discriminatee Martinez 
testified that the first word of her layoff came from someone 
named ﬁEmmy,ﬂ who informed Ma
rtinez that ﬁthey didn™t have 
any more work for me there, that D&F did not want me to work 

there, that I could not go to work at D&F.ﬂ  Subsequently, ac-
cording to Martinez, she spoke to Carmen Reyes, who told her 
the reason for the layoff was ﬁthat she had received orders from 
                                                          
                                                           
67 During cross-examination, Martin
ez stated that Lopez refused to 
take the letter from her and that sh
e opened the envelope so that he 
could see the letter. 68 Lucho Lopez testified that there were ﬁseveral timesﬂ when Marti-
nez gave him envelopes, which c
ontained notes, referring to doctor™s 
appointments or appointments with 
her children™s teachers at school.  
He specifically denied ever receiving a letter from her regarding her 
support for the Union or being aware of her support for the Union. 
69 According to Respondent Olsten™s
 Exh. 3, those laid off on or 
about September 8 included first shift employees Juana Flores, Maria 
Jaramillo, Daniel Saravia, and Cezar
 Jimenez and second-shift employ-
ees Emilia Sanchez, Evangelina Median
, Silvia Martinez, Julio Montes, and Norma Figueroa. 
higher up that I had done something against the company.ﬂ  
Reyes failed to deny this conversation. 
Lucho Lopez made the decisions to layoff alleged discrimi-
natees Jaramillo
70 and Martinez.  With regard to the former, 
while initially testifying that Jaramillo was laid off because of 
lack of work, Lopez later testified that he selected Jaramillo for 
layoff because she was spending too much time in the restroom 
and using bad language and that said problems had continued unabated for ﬁlet™s say five months.ﬂ
71  He further testified that 
ﬁthere had been ﬁa couple of 
incidentsﬂ during which she had used ﬁoffensive, bad languageﬂ to fellow employees; that ﬁpeo-
ple were complaining, a religious person . . . brought it to my 
attention;ﬂ that, while he was unable to recall the name of this 
worker, ﬁseveral peopleﬂ complained, including employee, 
Elena Bermudez.  Lopez added th
at he personally investigated 
these complaints and heard her once ﬁusing foul languageﬂ by 
the lunch truck.  As to spendi
ng excessive time in the restroom, 
Lucho Lopez insisted that ﬁI investigatedﬂ [this assertion] and 
determined that Jaramillo would spend 10 to 15 minutes in the 
restroom whenever she visited the facility.  With regard to 
whether he reported his problems 
with Maria Jaramillo to Car-
men Reyes, when called as a witn
ess by counsel for the General 
Counsel, Lopez testified, ﬁI talked
 to Carmen about Maria. . . . talking too much time to go to the restroom;ﬂ when called as a 
witness by counsel for Responde
nt D&F, he was less certain, stating he could not recall the specific individual but he did tell 
someone from Olsten, ﬁ[W]e had 
a person that was using foul 
language.ﬂ  Finally, according to Lopez, he never approached 
Maria Jaramillo about her misbehavior
72 and, notwithstanding the foregoing, Jaramillo was actually laid off because of ﬁthe 

lack of work.ﬂ  Rosa Jaramillo testified that she had no prob-
lems with Maria Jaramillo except ﬁI did notice that she would 
curse a lot and use bad words with the other lady employ-
ees. . . .  They told me that sometimes.ﬂ  In particular, accord-
ing to Rosa, she heard Maria curse at work, yelling ﬁbitchﬂ and 
ﬁwhoreﬂ at other women.  While she added that she informed 

Lopez about Maria™s cursing, Lopez failed to corroborate her.  
Likewise, Carmen Reyes failed to corroborate Lucho Lopez 
with regard to reports to Respondent Olsten concerning Maria Jaramillo™s misconduct.  
Regarding Silvia Martinez, under direct examination by 
counsel for the General Counsel 
and, subsequently, by counsel 
for Respondent D&F, Lucho L
opez only mentioned lack of 
work as the reason for her layoff 
in September.  However, dur-ing cross-examination by counsel for the General Counsel, 
when again asked the reason for 
her inclusion in the September  70 Asked if he was required to layoff anyone at the time Maria 
Jaramillo was laid off, Lopez firs
t answered, ﬁNo. . . . But production 
was slowing down.  And so we laid
 people off regularly.ﬂ  Asked the 
same question moments later, 
Lopez responded, ﬁYes,ﬂ saying 
Jaramillo was the worker whom he chose. 
71 As I understand Lopez™ testimony, Respondent D&F never fires 
anyone for causeŠﬁwhen we have work
 . . . we never give a layoff to 
anybody.ﬂ  Thus, while Lopez maintain
ed that he selected Jaramillo for 
layoff based on her excessive time in
 the restroom and her proclivity 
for using bad language, he
 would not have request
ed her termination by 
Respondent Olsten for those reasons. 
72 She denied using bad language at work. 
 D&F INDUSTRIES 639layoff, Lopez, for the first time, stated, ﬁThat was lack of work. 
. . . And attending.ﬂ  As to Martinez™ purported absences, Lo-
pez later explained, ﬁalmost every week she comes to me to ask 
for permission, directly to meﬂ and ﬁonce every two weeksﬂ she 
either would be absent or ask to leave early.  He added that 
Martinez would always have docto
rs™ slips or notes from school concerning her children; that he would send these to Respon-
dent Olsten as ﬁwe don™t keep documents;ﬂ and that he reported 
Martinez™ attendance problems to Respondent Olsten for any 
discipline.  Neither Respondent D&F nor Respondent Olsten of-
fered any documentary eviden
ce supporting Lopez™ testimony, 
and Carmen Reyes failed to corroborate him as to receiving re-
ports of Martinez™ attendance problems.73The remaining alleged discriminatee is Jose Luis Rivera, 
who began working for Respondent Olsten at Respondent 
D&F™s Gene Autry facility in May 1998.  He worked on the 

second shift, processing pills and mixing powders.  As stated 
above, while working at the Gene Autry facility, Rivera re-
mained in the employ of the Union and was engaged in 
organizing for the Union at the Gene Autry facility.  To this 
end, Rivera would speak to employees in the plant™s parking lot 
and, during working hours, in hallways and in the mop cleaning 
room about the Union.  Further,
 according to Rivera, he solic-ited employees, in the parking lot, to execute authorization 
cards for the Union.  Specifically, Rivera recalled the names of 
two individuals, Gilberto Garcia Estrada and Edwin Madrano, 
with whom he spoke about the Union ﬁin the hallways,ﬂ and,  
according to Rivera, ﬁsometimes they were together and some-
times they were not.ﬂ  These c
onversations were always during 
worktime, were always loud ﬁbecause there is a lot of noise 

there,ﬂ and could have been overheard by one of Rivera™s su-
pervisors, who could have easily observed them while ﬁwalking 
around the hallways.ﬂ  Also, Rive
ra attended Howard Simon™s 
speech to the second-shift employees at the Gene Autry facility 
in June and was just one of two employees who asked a ques-
tion.  According to Rivera, he mentioned an employee, who had 
injured his back and, subsequently, had been laid off, and ﬁI 
asked them why they said that they wanted to fix that now that 
the Union was coming around, how come they didn™t take care 
of that before this happened.ﬂ 
 He added that no other employee 
mentioned the Union at the meeting.   There is no dispute that Rivera
 was laid off from Respondent D&F™s Gene Autry facility on August 24.  That morning, Car-
men Reyes telephoned Rivera at home and, according to the 
alleged discriminatee, said ﬁthat she was going to be laying me 
off because of an adjustment in personnel.ﬂ  He asked to speak 
to her in person and Reyes said 
she could be at the Gene Autry 
plant in the afternoon.  Later in the day, Rivera did meet with 
Reyes in an office at the facility.  Rivera testified, ﬁShe asked 
me why I had gone to the company when she had called on the 
phone to tell me that she was laying me off. . . . and I told her 
for her to remember that I had told her previously . . . that I 
                                                          
                                                           
73 The record discloses that, subse
quent to the Hariton facility lay-offs in June, July, September, and 
October, Respondent D&F, later in 
October, began hiring temporary em
ployees at the Hariton facilityŠfrom Interim, the successor to Respondent Olsten as the supplier of 
temporary employees to Respondent D&F. 
needed to see her in person.ﬂ  Then, Rivera handed an enve-
lope, with a letter inside, to Reyes.  ﬁShe told me that she could 
not take that letter because [it] was directed to Mr. Marconi and 
that she was not Mr. Marconi.ﬂ
74  She added that he could mail the letter if he so desired.  Rivera asked why she would not 
accept the letter if she was the person who had hired him.ﬂ  
Then, ﬁshe told me that she was not going to take it and that if I 
wanted to pass out some flyers
 about the Union to go outside 
and do it outside, that she didn™t want to see me in there.ﬂ75   Respondent D&F offered no evid
ence regarding, or explana-tion for, the layoff of Rivera.  
Carmen Reyes testified on behalf 
of Respondent Olsten and stated that the first she knew of the 
layoff of Rivera was a telephone call from Sebastian Nevarez, 
the manufacturing manager for Respondent D&F, and he ﬁlet 
me know of two people by phone.  He didn™t make a list for 

me.ﬂ  As to the reason for Rivera™s layoff, Reyes initially 
blamed the layoff on ﬁdownsizingﬂ at the Gene Autry facility 
and, moments later, 
explained it resulted from a ﬁlack of pro-duction.ﬂ  She recalled speaking to Rivera about his layoff and 
telling him ﬁthat the assignment had been ended . . . . I believe 
he asked about his check.  And I told him the check would be available at the branch for him to pick up.ﬂ  Subsequently, ac-
cording to Reyes, she met with Rivera at the Gene Autry facil-
ity.  ﬁAnd, when I saw him there, I told him that his assignment 
had ended.  There was no reason for him to be on site at the 
client™s address.  He was an Olsten employee and he could go 
to the branch for any help. . . . He did attempt to give me an 
envelope,ﬂ but she refused to accept it because ﬁit had Dick 
Marconi™s name on itﬂ and ﬁI didn™t feel comfortable accepting 
someone else™s mail.ﬂ  Reyes de
nied saying anything to Rivera 
about flyers and was not aware of any union activities by any of 
the alleged discriminatees, including Rivera.  Reyes recalled 
attending Howard Simon™s June speeches to employees at the 
Gene Autry facility but, while recalling that ﬁone or two em-
ployees spoke,ﬂ had no recollection of Rivera asking a ques-
tion.  She added that she woul
d not have recognized Rivera even if he had asked a questi
onŠﬁI have too many employees.  
I don™t recognize all of them.ﬂ  Finally, Reyes identified Gen-
eral Counsel™s Exhibit 2 as a computer-generated assignment history form for Rivera, a type of form which is maintained by 
Respondent Olsten for all of 
its temporary employees.  On 
Rivera™s form, as a reason for the end of his assignment to Re-
spondent D&F, is the following commentŠﬁbecuz of attitude 
during meeting.ﬂ  Reyes testified 
that her assistant, Elizabeth 
Escamilla was the individual who wrote the words on the form 
and that she obtained the information most ﬁlikely from me.ﬂ  
Given the wording on the document, Reyes conceded the above 
notation ﬁappearsﬂ to be the reason for Rivera™s layoff. 
B.  Legal Analysis Initially, I must decide whether, as alleged in the consoli-
dated complaint, Respondent D&F and Respondent Olsten constituted joint employers of the Respondent Olsten temporary 
 74 While the record is not entirely clear, Marconi apparently has an 
ownership interest in Respondent D&F. 
75 After his layoff from the Gene 
Autry facility, Respondent Olsten 
did find another job for Ri
vera at a company, called Brasstech, at which 
he worked for several months. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640employees, who were working 
at Respondent D&F™s Hariton and Gene Autry facilities during th
e spring, summer, and fall of 
1998.  In this regard, Board law is quite clear.  In NLRB v. 
Browning-Ferris Industries, 691 F.2d 1117 (3d Cir. 1982), the court noted that, unlike the two nominally separate companies 
in a ﬁsingle-employerﬂ relations
hip, the ﬁjoint employer con-
ceptﬂ does not require the existence of a single-integrated busi-
ness enterprise.  Rather, the latter concept ﬁrecognizes that the 
business entities involved are, in fact, separate but that they 
share or co-determine those matters governing the essential terms and conditions of employme
nt.ﬂ  Id. at 1123.  While, in 
TLI, Inc.
, 271 NLRB 798 (1984), adopting the United States Court of Appeals for the Third Circuit™s definition of a joint-

employer relationship as its ow
n, the Board embellished on it:  
 [In Browning-Ferris Industries] the court found that, where 
two separate entities share or codetermine those matters gov-
erning the essential terms and conditions of employment, they 
are to be considered joint empl
oyers for purposes of the Act.  
Further, we find that to establish such status, there must be a 
showing that the employer meaningfully affects matters relat-
ing to the employment relationshi
p such as hiring, firing, dis-
cipline, supervision, and direction.  In Laerco Transportation, 269 NLRB 324 (1984), the Board 
concluded that evidence of minimal and routine supervision of 

employees, limited dispute resolu
tion authority, and the routine 
nature of work assignments was insufficient to establish a joint 
employer relationship.  In contrast, in 
Branch International Services
, 327 NLRB 209 (1998), the Board concluded that a 
company, which leased its entire workforce from a company, 
which was engaged in the business of leasing employees to 
other businesses, constituted the joint employer of said employ-
ees when the record evidence established that the former hired 
and directed the work of the leasing company™s employees and 
utilized its own disciplinary system, ﬁwhich made explicit pro-
vision for discharge.ﬂ  Id. at 11. The record evidence discloses that Respondent Olsten hires 
its own employees, maintains all 
employment records, is re-
sponsible for workplace injuries to its employees, and is re-
sponsible for disciplining its own employees; that the work of 
the Respondent Olsten™s temporary employees is of a routine 
and repetitive nature and employees must report absences to 
Carmen Reyes, and that Responde
nt D&F™s supervision of the Respondent Olsten employees is 
minimal, consisting of assign-ing them to their daily jobs, pointing out violations of Respon-
dent D&F™s workplace rules, and ensuring that they are per-
forming their assigned tasks.  However, the record evidence 
also discloses that Respondent D&F determined the number of available temporary employee job vacancies to be filled by 

Respondent Olsten™s hires; established the rates of pay for the 
latter™s employees and provided the funds from which they 
were paid; decided when overtime was required and the number of temporary employees necessary for such work; and, appar-

ently, was authorized to suspend Respondent Olsten™s tempo-
rary employees from work.  As to the latter point, Estaban 
Espinosa testified that he was sent home by Lucho Lopez while 
the latter investigated his putative termination by Paz-Vasquez 
and that he was not paid for the 2 days he was off work, and 
Paz-Vasquez corroborated Espinosa that he was, in fact, sent home by Lopez.  Moreover, of utmost significance to the joint 
employer issue, when necessary, Respondent D&F simply de-
manded that Respondent Olsten la
y off or terminate temporary 
employees, determined
 the number of temporary employees to 
be laid off, and selected the affected workers.  
Whitewood Maintenance Co., 292 NLRB 1159, 1162 (1989).  In this latter 
regard, there is no record evidence that Respondent Olsten was 
authorized to question or, in fact, ever questioned Respondent 
D&F as to its decision to lay off or terminate employees or its 
selection of employees for layoff, 
and, at least with regard to the July, August, and September 
layoffs, at issue, the record 
evidence is that Carmen Reyes,
 Respondent Olsten™s on-site manager, acted in a sycophan
tic manner, always honoring Re-
spondent D&F™s demands and never questioning Respondent D&F as to the number of individuals affected by the layoff, the 
individuals who were selected for layoff, or Respondent D&F™s 
rationale for the layoffs.  
Capitol EMI Music, 311 NLRB 997, 998 (1993).76  Contrary to counsel for Respondent D&F,
77 in the above circumstances, the conclusion is warranted that Re-

spondent D&F participated meaningfully in the exercise of 
control over matters governing the terms and conditions of 
employment of Respondent Ol
sten™s temporary employees, 
and, accordingly, I find that the General Counsel has estab-

lished that, at all times mate
rial, Respondent D&F and Respon-dent Olsten constituted joint employers as alleged in the con-
solidated complaint.  
Capitol EMI Music, supra. I turn next to whether Respondent D&F™s assistants to the packaging manager at its Hariton facility, Rosa Jaramillo, and 
Maria Paz-Vasquez, are its supervisors within the meaning of 
Section 2(11) of the Act and its agents within the meaning of 
Section 2(13) of the Act.  As to 
their status as statutory supervi-
sors, I note, at the outset, that 
the burden of establishing that an individual is a supervisor within the meaning of Section 2(11) 
of the Act rests on the partyŠthe General CounselŠwho as-
serts supervisory status.  
Hausner Hard-Chrome of Kentucky, 
Inc., 326 NLRB 426 (1998).  Section 2(11) of the Act defines a 
supervisor as  any individual having authority, in the interest of the em-

ployer, to hire, transfer, suspend, lay off, recall, promote, dis-
charge, assign, reward, or discipline other employees, or re-
sponsibly to direct them, or to ad
just their grievances, or to ef-fectively recommend such action, if in connection with the 
                                                          
 76 Counsel for Respondent D&F argues that the laid-off employees 
remained employees of Respondent Olsten; however, this misses the 
point.  Thus, each of the laid-off em
ployees was severed from the work 
force at either the Hariton or Gene Autry facilities, with no prospect of returning to work at a Respondent D&F facility. 
77 Counsel rely on 
Teamsters Local 776 (Pennsy Supply), 
313 NLRB 
1148 (1994); 
TLI, Inc., supra; and 
Laerco Transportation, supra, as support for their contention that the limited and routine supervision of 
the Respondent Olsten temporary employees by Respondent D&F 
negates the existence of a joint-employer relationship.  However, unlike 
the cited decisions, Respondent D&F™s ability to dictate the discharge 
and layoff of Respondent Olsten™s em
ployees and the former™s control 
over overtime for and the wage rates of the temporary employees estab-
lishes sufficient control over their te
rms and conditions of employment 
to support a joint-employer relationship. 
 D&F INDUSTRIES 641foregoing the exercise of such authority is not of a routine or 
clerical nature but requires the use of independent judgment.  The statutory indicia quoted above are read in the disjunctive; 

as stated by the Board in 
Great American Products, 312 NLRB 962 (1993), ﬁan individual may be deemed a supervisor within 

the meaning of [the above provision] if it is shown that he or 
she possesses the authority to engage in any one or more of the 
functions enumerated there and uses independent judgment in 
exercising such authority.  Performance of those functions in a 
merely routine, clerical, perfunctory, or sporadic manner will 
not suffice.ﬂ  By the foregoing, Congress meant to ensure that 
only individuals, who are vested
 with ﬁ`genuine management 
prerogatives™ﬂ are included within the definition, and ﬁthe 
Board must judge that the record proves that an alleged super-
visor™s role was other than routine communication of instruc-
tions between management and em
ployees without the exercise 
of any significant discretion.ﬂ  Id. 
Quadrex Environmental Co., 308 NLRB 101, 102 (1992).  Finally, the Board has a duty not 
to construe the statutory language too broadly because the indi-
vidual found to be a supervisor is denied the employee rights 
that are protected under the Act.  Azusa Ranch Market, 321 NLRB 811, 812 ((1996); Hydro Conduit Corp., 254 NLRB 433, 437 (1981). Contrary to the arguments of counsel for the General Coun-
sel, I do not believe that, at any material time , either Rosa 
Jaramillo or Maria Paz-Vasquez possessed any of the indicia of 
supervisorial status within the 
meaning of Section 2(11) of the Act.  Thus, no witness testified,
 nor does the record disclose any evidence, that the assistants to Lucho Lopez were author-
ized, in the interest of Respondent D&F, to hire, suspend, lay-
off, recall, promote, or reward employees, to adjust their griev-
ances, or to recommend such actions.  As to whether they were 
authorized to discharge, the only evidence that Lopez™ assis-
tants possessed such authority 
came from Estaban Espinosa.  
As to this, it is clear that, on 
confronting Espinosa at Lopez™ instruction, Paz-Vasquez said something to cause the employee 
to believe that he had lost his 
job.  Thus, Lopez himself admit-ted that, when Espinosa approached him, the employee asked 

why he had been laid off.  Ho
wever, notwithstanding whatever Paz-Vasquez may have said to Espinosa, it is clear that she did 

not, in fact, discharge him, for, by all accounts, Lopez disre-
garded his assistant™s assertion to Espinosa and, instead, sus-
pended the employee pending his own investigation of 
Espinosa™s tardiness and absence problem.  Accordingly, con-
trary to counsel for the General Counsel, I do not believe the 
record evidence warrants a finding that Jaramillo and Paz-
Vasquez were empowered to discharge employees.  With re-

gard to their authority to responsibly direct the work of the 
packaging line employees at the Hariton facility and to transfer 
them between lines, the testimony
 of all witnesses establishes that the work performed by Respondent D&F™s own employees 

and by Respondent Olsten™s te
mporary employees on the pack-
aging lines was repetitive, uncomplicated, and interchangeable 
and that, on a daily basis, the main functions of Respondent 
D&F™s assistants to the packaging manager, including Jaramillo 
and Paz-Vasquez, were to ensure that each packaging line had 
the proper packaging implements
 and necessary documents and 
that the packaging process proceeded on schedule during the 
workday and to observe that 
the employees on the packaging 
lines was performing their assigned job duties in a productive 
manner.  As to the former, the witnesses agree, and I find, that 
the assistants to the packaging manager gave packaging as-
signments and paperwork to the lin
e coordinators at the start of each shift and, during the course of the shift observed that each 
packaging line™s machines were operating properly, that each 
line has a sufficient number of workers, and that orders are 
being filled properly.  As to ensuring that packaging line em-
ployees are working in a productive manner, the record estab-
lishes that Lopez™ assistants observe that the employees are not 
talking excessively and not spe
nding too much time in the rest-rooms.  There is no question th
at, as employees testified, 
Jaramillo and Paz-Vasquez are authorized to select and shift 

employees from line to line when necessary.  However, such 
assignments are dictated by shortages of employees on the lines 
rather than any assessment of employees™ ability to perform the 
work and Lopez, Jaramillo, and Paz-Vasquez were uncontro-
verted that any such transfers must be first be ordered by Lo-
pez.  As in 
J. C. Brock Corp.,
 314 NLRB 157, 158, (1994), it appears that Respondent D&F™s packaging process was of a 
routine nature, with the employees generally needing little di-
rection in performing their duties.
  Further, Jaramillo™s and Paz-
Vasquez™ authority to transfer employees between lines and to 

ensure that employees perform 
their assigned job tasks were functions of ﬁroutine work judgment and not the type of inde-
pendent judgment required of a statutory supervisor.ﬂ  Id.  Also, 
in my view, whatever authority Jaramillo and Paz-Vasquez 
possessed was derived from the n
ecessity of completing work 
correctly and on schedule and did 
not involve their judgment of 
employees™ skill levels  In these circumstances, I do not believe 
that Jaramillo and Paz-Vasquez 
responsibly directed the work 
of the packaging line employees 
or used independent judgment in transferring employees between packaging lines.   
Regarding the assignment of overtime work, I do not rely on 
the testimony of either Jose Perez or former employees, who 
testified that Lopez™ assistants select the workers, to whom 
overtime work shall be assigned. 
 Rather, noting that Camerina Calderon, an honest and forthright witness, and Estaban 
Espinosa corroborate them on this point, I credit Lopez, 
Jaramillo, and Paz-Vasquez that 
either the vice president of operations or the Hariton plant manager notify Lopez when 
overtime work will be required; that, in turn, he informs his 
assistants as to how many empl
oyees will be needed; that such 
work is given on a strictly voluntary basis; and that, in such 
circumstances, the role of Lopez™ assistants is merely to inquire 
if employees desire to stay a
nd work overtime.  Accordingly, 
with regard to overtime, I believe that Jaramillo™s and Paz-
Vasquez™ authority is routine and involves no independent 
judgment.  Likewise, with regard to discipline, the record evi-dence establishes that the involvement of Lopez™ assistants, 

including Jaramillo and Paz-Vasquez, is routine and does not 
require any discretion.  Thus, the record evidence is that they 
confront employees, who are violating work rules by spending 
more time than necessary in the restroom, talking excessively, 
or being tardy for work, and remind them of Respondent 
D&F™s rules in these regards; that Jaramillo and Paz-Vasquez 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642report continued violations of said rules to Lopez; that, as in the 
case of Estaban Espinosa, Lopez independently investigates 
such reports of continued rules violations and decides on the 
appropriate discipline; and that, if a Respondent Olsten tempo-rary employee is involved, Lop
ez reports the matter to Carmen Reyes, who is responsible for im
posing discipline.  Next, while 
there is evidence that his assistants regularly submit appraisals 

of workers to Lopez, there is no evidence that such ﬁmeaning-
fully affect[ed] employees™ te
rms and conditions of employ-
ment.ﬂ  Hausner Hard-Chrome of Kentucky, Inc.,
 supra at 1.  
Finally, regarding their authority to permit employees to leave 
work early or to permit employees to take time off, Lopez, 
Jaramillo, and Paz-Vasquez admitte
d that the assistants, includ-ing Jaramillo and Paz-Vasquez, are authorized to permit em-
ployees to leave early in case of emergencies, and alleged dis-
criminatee, Silvia Martinez, te
stified that Paz-Vasquez once 
permitted her to leave early when her daughter became ill.  In 

this same regard, while I credit Camerina Calderon that she 
telephoned to the Hariton facility and reported absences from 
work to the former on no less than five occasions, I note that 
said absences were occasioned by illness and that the permis-
sion, granted by Paz-Vasquez, was to ﬁget well.ﬂ  In these cir-
cumstances, the authority of Lopez™ assistants to permit em-
ployees to leave early or to gran
t permission to employees to be 
absent from work appears to be
 routine, requiring no independ-ent judgment, and insufficient to confer supervisory status on 
these individuals.  Azusa Ranch Market, 321 NLRB 811, 812 (1996); Sears Roebuck & Co.,
 304 NLRB 193, 197 (1991).  
Based on the foregoing, I reiterate my view that neither Rosa 

Jaramillo nor Maria Paz-Vasquez possesses any of the indicia 
of supervisory status required by Section 2(11) of the act.  
Hausner Hard-Chrome of Kentucky, Inc
., supra; J. C. Brock 
Corp., supra.
78  Therefore, neither was, at any material time, a 
supervisor, acting in the intere
sts of Respondent D&F, within the meaning of the Act or was able to bind Respondent D&F by 
her statements, and I so find. Notwithstanding the foregoing, counsel for the General 
Counsel argues that, by virtue of apparent authority, Jaramillo 
and Paz-Vasquez were, at all tim
es material, agents of Respon-dent D&F within the meaning of Section 2(13) of the Act, with the latter thereby responsible for 
their statements.  In this re-gard, in several cases, while concluding that individuals were 
                                                          
 78 I have considered the fact that
, during the interim between Perez™ 
departure and Duque™s hiring, Paz-Vasquez and Navijio Vargas appar-
ently were the highest ranking individuals in the packaging department 
after Lopez left the Hariton facility 
each evening.  At the outset, the 
Board has held that the foregoing is not the type of responsibility nec-
essary to compel a finding of supervisory status.  
Azusa Ranch Market, 
supra.  Moreover, assuming Paz-Vas
quez and Vargas did exercise real 

supervisorial authority during the above period of time, the Board has 
held that such sporadic exercise of 
supervisorial authority is insufficient to confer supervisory status under Sec. 2(11) of the Act
.  Hexacomb Corp., 313 NLRB 983, 984 (1994). 
In the absence of evidence that either Jaramillo or Paz-Vasquez pos-
sessed any of the enumerated categories of supervisorial authority in 
Sec. 2(11), the primary indicia of 
such status, there is no reason to consider the so-called secondary indicia, including employee-

supervisor ratio, the possession of keys, or the like.  
Hausner Hard-Chrome of Kentucky, Inc., supra at 2. 
not supervisors within the meani
ng of Section 2(11) of the Act, the Board has applied common law agency principles in order 
to determine whether such individuals were agents of their employers, within the meaning of
 Section 2(13) of the Act, in the course of making particular statements or taking particular 
actions.  Hausner Hard-Chrome of Kentucky, Inc.
, supra at 3; Southern Bag Corp., 315 NLRB 725 (1994); 
Great American 
Products, 312 NLRB 962, 963 (1993).  One such principle is 
apparent authority, which  ﬁresu
lts from a manifestation by the 
principal to a third party that creates a reasonable basis for the 
latter to believe that the principal has authorized the alleged agent to perform the acts in question.ﬂ  
Hausner Hard-Chrome of Kentucky, Inc., supra; Southern Bag, supra; Great American 
Products, supra.  The Board has long held that, under this doc-
trine, the test for determining 
whether an asserted supervisory 
employee is an agent of the empl
oyer is whether, under all the 
circumstances ﬁthe employees 
would reasonably believe that 
the employee in question was reflecting company policy and 
speaking and acting for management.ﬂ  
Waterbed World, 286 NLRB 425, 426 (1987) (citations omitted).  As stated in Sec-
tion 2(13), when making the agency determination, ﬁthe ques-
tion of whether the specific acts performed were actually au-

thorized or subsequently ratifie
d should not be controlling, and, under Board precedent, an employer may have an employee™s 
statements attributed to it if the employee is ﬁheld out as a con-
duit for transmitting information [from management] to other 
employees.ﬂ  
Hausner Hard-Core of Kentucky, Inc
., supra; Great American Products, supra.   
While several individuals testif
ied that Paz-Vasquez was in-
troduced to them as their supervisor, that Lopez often referred 
to Paz-Vasquez as the packaging department employees™ su-
pervisor, that, at one time, Paz-Vasquez and Vargas were the 
highest ranking individuals in 
the packaging department, and that Lopez™ assistants possessed several of the so-called secon-

dary indicia of supervisory aut
hority, these are not, in my view, 
controlling factors in determining the existence of apparent 
authority to make a particular statement.  Rather, the sine qua
 non of such authority appears to be the holding out of the puta-

tive supervisor/agent, by the em
ployer, as ﬁbeing privy to man-
agement decisions or as speak
ing with management™s voice about . . . alleged unlawful matters or that employees perceived 
[the individual] as having such a role.ﬂ  
Waterbed World, supra at 427.  Thus, in Hausner Hard-Chrome of Kentucky, Inc.,
 su-pra, while not finding him to be a supervisor, the Board found 

an employee to be an agent 
where employees looked to the 
individual to communicate instructions from ma
nagement and to implement management policies.  Also, in 
Victor™s Cafe 52, Inc., 321 NLRB 504 fn. 1 (1996), while not finding supervi-sorial status, the Board found an employee to be an agent as he 
was ﬁthe usual conduit for comm
unicating management™s views and directives to employees, from the time of their hiring 
through their daily accomplishment of their tasks.ﬂ  Further, in 
Southern Bag Corp., supra, while finding that an individual was 
not a supervisor, the Board concluded that he was an agent as 
he held department meetings
 to discuss subjects including safety, housekeeping, quality c
ontrol, and similar production 
matters, and, likewise, in 
Great American Products, supra, while finding him not to be a supervisor, the Board found an 
 D&F INDUSTRIES 643employee to be an agent as em
ployees looked to him for infor-
mation regarding job assignments and production quotas.  
These four cases must be contrasted with the situations in 
Wa-terbed World
, supra at 426Œ427, in which the Board concluded, notwithstanding that an individual initialed timecards and was 
referred to by management offici
als as a supervisor, he was not 
a statutory supervisor and, as no evidence existed that the re-
spondent utilized the individual to convey its labor relations 
decisions, practices, or policies, he also was not an agent, and, 
in Zack Co.,
 278 NLRB 958, 959 (1986), in which, as there 
existed no evidence that an i
ndividual responsibly directed 
work or that he was privy to 
management™s unlawful acts, the Board concluded that the individual was neither a statutory 
supervisor nor an agent.  Likewise, as there is no record evi-
dence that Lopez™ assistants, including Jaramillo and Paz-
Vasquez, participated in mana
gement decisions, held employee 
meetings during which Respondent D&F policy matters were 
discussed, informed employees 
of decisions affecting their 
working conditions or terms and 
conditions of employment, or 
conveyed production-related decisions to the employees, I find 

no basis for concluding that the assistants to Lucho Lopez were 
held out, by Respondent D&F, as
 being privy to management 
decisions or as speaking with 
management™s voice or that em-ployees reasonably could perceive th
em as acting in such roles.  
Therefore, contrary to counsel for the General Counsel, I do not 
believe that, at any time material, either Rosa Jaramillo or 
Maria Paz-Vasquez acted as Respondent D&F™s agent within 
the meaning of Section 2(13) of the Act so as to bind their em-
ployer through their stat
ements to employees.  
Waterbed World, supra.  Accordingly, I shall recommend dismissal of the 
allegations of paragraphs 8 and 10 of the consolidated com-
plaint, which paragraphs pertain to alleged violations of Section 8(a)(1) of the Act committed by Paz-Vasquez and by Jaramillo.  
I turn next to the late June or early July 1998 speech by 
Howard Simon to the second-shift employees at the Hariton 
facility and to the consolidated 
complaint allegations that Re-
spondent D&F™s chief operating officer included several state-
ments, violative of Section 8(a
)(1) of the Act, in his remarks and note that any conclusions as to what Simon said are de-
pendent on an analysis of the credibility of the several wit-
nesses.  In this regard, by he
r demeanor, the most impressive and trustworthy witness, and on whose testimony I place the 
greatest reliance, was current employee, Camerina Calderon.  
In contrast, neither the testimoni
al demeanor of Simon nor that 
of Carmen Reyes was that of an entirely candid witness, and 

each appeared to be testifying in a manner calculated to bolster 
his or her party™s legal position.
  Finally, while the other em-
ployee witnesses generally appeared to be testifying truthfully, 

some assertions were uncorroborated, and I shall rely on only 
those which were corroborated by Calderon or by other em-
ployees.  Accordingly, relying on Calderon and Claudia Mayne, 
I find that, during his speech, Simon warned the employees that 
it was ﬁnot goodﬂ for them to give permission to ﬁstrangersﬂ to 
represent them ﬁbecause . . . by no way, no means was a union 
going to be able to get in.  And also that Carmen™s office was 
antiunion and . . . [would] not . . . let the Union get [in] ei-
ther.ﬂ79  I believe that Simon™s warning was susceptible of but 
one interpretation by the liste
ning employeesŠthat Respondent 
D&F would refuse to deal with a third party, acting on behalf of 
the employees, and that, therefore, their efforts to obtain repre-
sentation by the Union would be doomed to failure.  The Board 
has long held that an employer™s
 statements, which are intended to convey to employees the futility of support for a labor or-
ganization are coercive and violative of Section 8(a)(1) of the 
Act.  Accordingly, Simon™s wa
rning was clearly unlawful.  
Wellstream Corp., 313 NLRB 698, 706 (1994); 
Bestway Truck-
ing, 310 NLRB 651, 671 (1993); Marcar Industrial Uniform 
Co., 306 NLRB 27, 28 (1992).  Next, Abeline Garcia-Sosa and 
Carolina Orozco, each of whom I credit, corroborated each 
other that Simon warned the employees that either ﬁwhoever 
did not like working in the company, the doors were open for 
them to go and work somewhere else because if the Union was 
going to come in thereﬂ or ﬁif we did not like working there . . . 
the doors were wide open and we
 could go because there were a lot of applications being filled out right behind us.ﬂ  The 
Board has held that an employe
r™s suggestion to its employees, 
who are union adherents, that they should quit or seek employ-

ment elsewhere if dissatisfied w
ith their terms and conditions of employment constitute ﬁindirectﬂ threats of discharge and are 

violative of Section 8(a)(1) of the Act.  
Great Lakes Window, Inc., 319 NLRB 615, 620 (1995); 
New Life Bakery, 301 NLRB 421, 427 (1991).  Likewise, vague
ly worded comments to dis-
satisfied union supporters, such as they should be ﬁout in the 
open marketﬂ or they should ﬁmove on elsewhere,ﬂ have been 
held to be implied threats of 
discharge, violative of Section 8(a)(1) of the Act.  Edy™s Grand Ice Cream, Inc., 323 NLRB 683, 697 (1997); Harpercollins Publishers, Inc.,
 317 NLRB 168, 180 (1995); Western Health Clinics, 305 NLRB 400, 407 
(1991).  In my view, Simon™s above-quoted comment was in 
the identical vein and equally as coercive.  Therefore, it, too, 
was violative of Section 8(a)(1) of the Act, and I so find.  Also, 
relying on Orozco and Paula 
Pineda Camargo, who corrobo-
rated each other, I find that Simon warned the listening em-

ployees that Respondent D&F would ﬁclose the companyﬂ in 
order to prove he was not afraid of the Union or ﬁclose the fac-
toryﬂ in order not to deal with ﬁstrangers.ﬂ  Of course, threats, 
such as Simon™s, are ﬁnaturallyﬂ coercive and deter employee 
support for a labor organization and are, therefore, arrantly 
violative of Section 8(a)(1) of the Act.  
Diversified Bank Instal-lations, 324 NLEB 457, 471 (1997); Portsmouth Ambulance Service, 323 NLRB 311, 319 (1997).80Further, with regard to Simon™s speech, I credit Calderon 
that, in response to an employ
ee™s hypothetical question as to 
what would happen if all of the Respondents™ employees exe-

cuted authorization cards for th
e Union, Simon responded ﬁthat if that were the case . . . we could go on strike but that we were 
all going to be dismissed.  In this regard, Simon himself admit-                                                          
 79 Mayne similarly recalled Simon saying, ﬁ[I]f the company did not 
want the Union to get in there, they were not going to.ﬂ 
80 I distinguish this unlawful threat from Simon™s factual statement, 
corroborated by Calderon, that Respondent D&F was planning to move 
the plant to a different location.  I believe Simon uttered both state-
ments and so find. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644ted telling the employees that, in the advent of a strike, Re-
spondent had the choice of continuing operations or hiring re-
placements for the strikers.  While I believe that it is entirely 

plausible that Simon spoke in terms of strike replacements, I 
also believe Calderon that his 
words were interpreted in the above-quoted manner by either Lu
cho Lopez or Carmen Reyes, 
both of whom, Respondents admitted, are their supervisors and 
agents.  Accordingly, as interpreted, Simon™s threat, that strik-
ing employees would be discharged, was a blatantly unlawful 
threat of discharge, violative of Section 8(a)(1) of the Act, and I 
so find.  Westpac Electric
, 321 NLRB 1322, 1363 (1996); Caterair International, 309 NLRB 869, 879 (1992).  Assuming 
arguendo, that Calderon misunders
tood Simon™s words and, as interpreted, he, in fact, did speak about hiring replacements for 
strikers, I note that he failed to distinguish between economic 
and unfair labor practice strikers and between permanent and 

temporary replacements.  Moreover, in context, Simon spoke 
about the consequences of a strike immediately after he impli-
edly threatened the discharge 
of union supporters.  In these circumstances, unsophisticated em
ployees were placed in the 
position of having to comprehend the nuances of an unfamiliar 

concept and may well have c
onstrued Simon™s incomplete statement of the law, regarding st
rikes and the rights of strikers, as threatening further reprisals for their having supported the 
Union.  Accordingly, Simon™s admitted statement to the em-
ployees was coercive, and Respondent D&F acted in violation 
of Section 8(a)(1) of the Act.  
Rankin & Rankin, Inc.
, 330 NLRB 1026 fn. 5 (2000); 
Eagle Comtronics, 263 NLRB 515, 516 (1982). Also, with regard to Howard Simon™s speech, I credit 
Calderon that an employee asked 
a question, regarding raises, and Simon replied, saying he 
would ﬁreviewﬂ the matter and ﬁcome up with a good solution for us.ﬂ  On this point, she was 
corroborated by Garcia-Sosa and 
Carolina Orozco.  The former 
recalled Simon requesting that employees refrain from execut-
ing authorization cards for the Union as he could solve their 

problems as easily as the Union could and Lucho Lopez saying 
that Respondent D&F was going to hire an English teacher for the employees.  Similarly, Or
ozco recalled Simon mentioning ﬁthat he was going to look into the personnel files of each of us 
to see what he could do for us to advance.ﬂ  On this same point, 
Simon admitted saying that the company did not want a ﬁthird 
partyﬂ coming between itself a
nd the employees, inviting em-
ployees to go to their supervisors or to Carmen Reyes with any 
ﬁconcerns,ﬂ and answering a question from an employee, who 
desired to earn a higher wage, stating ﬁwe have plans to offer English-as-a-second-language courses to our employees.ﬂ  As 
stated by the Board, in 
Valley Community Services, 314 NLRB 903, 904 (1994), ﬁIt is well establis
hed that when an employer, 
who has not previously had a practice of soliciting employee 
grievances or complaints, suddenly embarks on such a course 
during an organizational campaign, the Board may find that the 
employer is implicitly promising to correct those inequities 
discovered as a result of the inquiries, thereby leading employ-
ees to believe that the combined program of inquiry and correc-
tion will make collective action unnecessary.ﬂ  Simon admitted 
inviting Respondents™ employees to go to their supervisors in 
order to express their ﬁconcerns,ﬂ and I note that neither Re-
spondent D&F nor Respondent Olsten offered any evidence of 
a past practice of soliciting empl
oyees™ problems or questions.  
Capitol EMI Music, supra at 1007.  Accordingly, in agreement 
with counsel for the General Counsel, given the context of 
Simon™s comment, I find that Simon, in violation of Section 8(a)(1) of the Act, solicited grievances from the listening em-

ployees.  
Torbitt & Castleman, Inc.,
 320 NLRB 907, 909 (1996).  Finally, while the unlawful solicitation of grievances is 
usually accompanied by the implied promise to correct them, 
the above credited testimony esta
blishes that Simon, in fact, explicitly promised to remedy the concerns of Respondents™ 

employees if they refrained from executing authorization cards 
in favor of the Union.  Thus, he
 promised to solve the employ-
ees™ problems, including higher wages, greater benefits, and swifter offers of employment 
by Respondent D&F, to review 
the subject of raises and come 
up with a favorable ﬁsolutionﬂ 
for the employees, and to review
 the employees™ personnel files 
in order to help them advance 
with Respondent D&F.  Further, Simon admitted informing the employees of the implementa-

tion of a new English-as-a-sec
ond-language program.  In these circumstances, the conclusion is
 inevitable that, during his speech, Simon promised specific and unspecified benefits to the 

second-shift employees in orde
r to discourage them from sup-porting the Union.  Such conduct, during a Union™s organizing 
campaign, is, of course, patently 
violative of Section 8(a)(1) of the Act.  Valley Community Services, supra at 904; Waste Man-agement of Utah, 310 NLRB 883, 888 (1993).  The next issue concerns the layoffs of Respondent Olsten 
temporary employees Claudia Mayne, Abigail Reyes, Carolina 
Orozco, and Salud Soria from Re
spondent D&F™s Hariton facil-ity on July 7, the layoffs of 
Respondent Olsten temporary em-
ployees Maria Jaramillo and Silvia Martinez on or about Sep-
tember 8 from Respondent D&F™s Hariton facility, the layoff of 
Respondent Olsten temporary em
ployee Jose Luis Rivera on 
August 24 from Respondent D &n F™s Gene Autry facility, and 

the allegations of the consolidated complaint that Respondents violated Section 8(a)(1) and (3) of the Act in doing so.  With 
regard to the alleged unlawful layoffs from Respondent D&F™s 
Hariton facility, disavowing an
y contention that Respondents 
engaged in mass layoffs in order 
to disguise the layoffs of the 
alleged discriminatees, counsel for the General Counsel ini-
tially defined the General Counsel™s theory, underlying the 
unlawful layoff allegations, in the following termsŠthat Reyes, 
Soria, Mayne, Orozco, Jaramillo, and Martinez ﬁwere hand 
picked for layoff . . . because of [their union activity].ﬂ  Then, 
only after counsel for the Charging Party goaded her into doing 
so, counsel for the General Counsel somewhat vaguely ad-
vanced a possible alternate theory, which, in essence, questions 
the validity of Respondent D&F™s 
defense, relating to its July 
and September layoffs as a whole.
81  However, in her post-hearing brief, counsel concentrated on the selection process and 
                                                          
 81 Counsel for the General Counsel hypothesized the following: 
ﬁThere was union activity knowledge animus and that simply the em-
ployer D&F failed to show why these employees were chosen for lay-
off. . . . And it failed to show . . . a reason for their layoffs other than 
the fact of that there was this reported economic dow
nturn.  Addition-ally, after these employees were laid
 off, the employer continued in 
hiring other employees [both permanent and temporary].ﬂ 
 D&F INDUSTRIES 645seemingly abandoned this alternate theory, failing to explicate 
exactly what said putative theory entailed or to advance any 
argument in support of it.  But, picking up the cudgel, in his 
posthearing brief, counsel for the Charging Party announced 
that the Charging Party ﬁwill now argue the General Counsel™s 
second theory, leaving the first to General Counsel.ﬂ
82 and as-serted that the said alternate th
eory, which concerns the validity 
of the entire June and September layoffs, is that which was 
enunciated by the Board in  
Electro-Voice, Inc.
, 320 NLRB 1094 (1996), and Rainbow News 12,
 316 NLRB 52 (1995), and similar decisions.  According to said theory, the Board will find 
violations of Section 8(a)(1) and (3) of the Act when employers 
take adverse actions against groups of employees, regardless of 
their individual sentiments to
wards union representation, in order to punish the employees as a group ﬁto discourage union 
activity or in retaliation for the protected activity of some.ﬂ  
Rainbow News 12, supra at 67; Mini-Togs, Inc., 304 NLRB 644, 648 (1991).   Assuming that said theory was, indeed, counsel for the Gen-
eral Counsel™s alternate theory
, based on the entire record, I believe that an unlawful mass layoff theory is not viable in the 
context of the instant consolidated complaint, and that, in any 
event, it had been previously rejected by the General Counsel 
and, later, abandoned by counsel.  Thus, in the cited cases and 
similar ones, all of the affected employees initially were alleged 
as discriminatees, by the General Counsel, and subsequently 
were found, by the Board, to have been unlawfully discrimi-
nated against and entitled to the standard remedies for a viola-
tion of Section 8(a)(1) and (3) of the Act.  This was true 
whether all or just some of the 
individuals had, in fact, engaged 
in activities in support of the labor organization involved.  Of 
course, the consolidated complain
t alleges just six individuals as having been unlawfully laid off by Respondents from the 

Hariton facility.  However, in the underlying original and 
amended unfair labor practice char
ges, besides the alleged dis-criminatees, eight of the employees, who were among those 
laid off in June or September 1998 from the Hariton facility, 
are alleged as having been laid off in retaliation for their sup-
port of the Union.83  Yet, the General Counsel failed to allege 
any of them as an alleged discriminatee in the consolidated 

complaint.  Clearly, the Regional Director for Region 21 must 
have concluded that no prima facie violations of Section 8(a)(1) 
and (3) of the Act could be esta
blished as to these eight em-
ployees and, in so concluding,
 presumably, also must have 
considered and rejected the unlawful mass discharge theory of 
Electro-Voice, Inc.,
 supra, and
 Rainbow News 12, supra.  The 
latter must be true as, notwith
standing counsel for the General Counsel™s supposed support for an
 alternate theory, underlying 
                                                          
 82 I don™t know whether this means that counsel for the General 
Counsel and counsel for the Chargi
ng Party discussed the matter and 
decided to divide their arguments or that, as counsel for the General 
Counsel was not serious in her cont
ention or did not really mean to 
argue an alternate theory or did not
 fully contemplate what this alter-
nate theory would entail, counsel 
for the Charging Party is ﬁcarrying 
the ballﬂ for the General Counsel.  
83 These are Rafael Goxion, Patricia Soria, Juana Flores, Daniel 
Saravia, Cezar Jimenez, Evangelin
a Medina, Julio Montes, and Norma 
Figueroa. 
the 8(a)(1) and (3) violation alle
gations pertaining to the layoffs 
from the Hariton facility, she failed to seek to amend the con-
solidated complaint to allege the eight individuals, named in the 
unfair labor practice charges, as discriminatees.  This is of criti-
cal import, for absent amendment, unlike in the above deci-sions, the limited 8(a)(1) and (3) allegations of the consolidated complaint do not support an alternate, mass discharge theory.  

Finally, given her silence in her post-hearing brief, notwith-
standing the comment of counsel for the Charging Party, I be-
lieve counsel for the General Counsel abandoned any reliance 
on an alternate theory for the alleged unlawful layoffs. 
Accordingly, I shall only consider the original theory, under-
lying the instant allegations of discriminatory layoffs from the 
Hariton facility and the one from the Gene Autry facility, and 
that which was initially argued by counsel for the General 
Counsel during the trial and, later, in her posthearing brief.  In this regard, there is no dispute as to the applicable legal stan-
dard.  Thus, Board law in 8(a)(1) and (3) discharge and layoff 

cases is well settled.  As recently explained by the Board in 
Naomi Knitting Plant, 328 NLRB 1279 (1999), in Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989, (1982), approved in 
NLRB v. 
Transportation Management Corp., 462 U.S. 393 (1983), to set 
forth a violation under Section 8(a)(3) of the Act, the General 
Counsel is required to show by a preponderance of the evidence 
that antiunion animus was a motiva
ting factor in the employer™s 
conduct.  Once this showing has been made, the burden shifts 
to the employer to demonstrate 
that the same action would have taken place in the absence of or notwithstanding the employee™s 
union activities.  To sustain his initial burden, that of persuad-
ing the Board that the employer
 acted out of antiunion animus, the General Counsel must show (1) that the employee was en-
gaged in union activities; (2) that the employer was aware of or 
suspected the employee™s involvement in union activities; and 
(3) that the employee™s union activities were a substantial or 
motivating factor for the employer™s actions.  Motive may be 
demonstrated by circumstantial evidence as well as by direct 
evidence and is a factual issue.  
FPC Moldings, Inc., 
314 NLRB 1169 (1994), enfg. 64 F.3d 935, 942 (4th Cir. 1995).  
Four points are relevant to the foregoing analytical approach.  
First, in concluding that the Ge
neral Counsel has established a prima facie showing of unlawfu
l animus, the Board will not 
ﬁquantitatively analyze the effect
 of the unlawful motive.  The 
existence of such is sufficient to
 make a discharge a violation of 
the Act.ﬂ  Wright Line, supra at 1089 at fn. 4.  Second, once the 
burden has shifted to the employer, the crucial inquiry is not 

whether the employer could have engaged  in its alleged unlaw-
ful acts and conduct but, rather, whether the employer would 
have done so in the absence of the alleged discriminatee™s sup-port for the Union.  Structural Composites Industries, 304 NLRB 729 (1991); 
Filene™s Basement Store, 299 NLRB 183 (1990).  Third, pretextual discharge cases should be viewed as 
those in which ﬁthe defense of business justification is wholly 
without meritﬂ (Wright Line, supra at 1089 fn. 5), and the ﬁbur-den shiftingﬂ analysis of 
Wright Line need not be utilized.  
Arthur Young & Co.
, 291 NLRB 39 (1988).  Finally, as to the 
latter point, ﬁit is . . . well settled . . . that when a respondent™s 
stated motives for its actions are found to be false, the circum- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646stances warrant the inference that the true motive is an unlawful 
one that the respondent desires to conceal.ﬂ  
Flour Daniel, Inc., 304 NLRB 970 (1991); 
Shattuck Den Mining Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966).  Succinctly put, based on the record evidence, I do not be-
lieve that counsel for the General Counsel satisfied her initial 
burden of proof and established that, in causing Respondent 
Olsten to lay off Mayne, Orozco
, Soria, and Reyes, Respondent 
D&F was motivated by antiunion animus.  Thus, while there is 
ample evidence that each of the above-named alleged discrimi-
natees engaged in some activity 
in support of the Union, includ-
ing signing authorization cards and speaking to coworkers 
about the Union, there is no record evidence, legally probative 
of Respondents™ knowledge or suspicions of the four laid-off 
employees™ support for the Union.  Specifically, while Howard 
Simon and Lucho Lopez obviously 
were aware of the existence of the organizing campaign and 
while I credit the trustworthy 
testimony of Camerina Calderon, given my findings that, at no 
time material, Paz-Vasquez has been either a supervisor, within 
the meaning of Section 2(11) of th
e Act, or an agent, within the meaning of Section 2(13) of the Act, on behalf of Respondent 

D&F, I shall not attribute to Respondent D&F any of Paz-
Vasquez™ comments to Luz Figueroa, overheard by Calderon, 
concerning her asserted firing of Abigail Reyes and Carolina 
Orozco for signing union cards based on orders from ﬁup-
stairs.ﬂ  Moreover, absent a scintilla of record evidence estab-
lishing that Paz-Vasquez was involved in or privy to the deci-
sion-making regarding the July
 1998 layoffs, her comments to 
Figueroa must be taken as mere 
statements of personal opinion, bravado, and self-aggrandizement and are not to be afforded 
any weight.  
Zack Co., 
supra.  Other than the foregoing, there exists no other record evidence regarding Respondent D&F™s 
knowledge or suspicion of the above employees™ union activi-
ties or sentiments.
84  In the foregoing circumstances, notwith-standing the existence of gene
ral antiunion animus, as evi-denced by the unlawful threats and comments of Howard 

Simon, I conclude that the General Counsel has failed its initial 
burden of establishing that the Respondents were unlawfully 
motivated in laying off Soria, Mayne, Reyes, and Orozco and 
shall recommend that the allegations of paragraph 7 of the con-
solidated complaint, which pertain to the said employees, be 
dismissed. 
Likewise, I do not believe that counsel for the General Coun-
sel has met its initial burden of proof of establishing that Re-
spondent D&F was motivated by 
antiunion considerations in causing Respondent Olsten to lay off Maria Jaramillo.  Thus, 
while the uncontroverted record evidence is that, by executing 
an authorization card, the alleged discriminatee engaged in 
activities in support of the Union, the only record evidence, 

pertaining to Respondent D&F™s knowledge or suspicions of 
her sympathies or activities in support of the Union, is found in 
                                                          
 84 I recognize that under a ﬁmass dischargeﬂ theory, specific evi-
dence of knowledge as to each alleged discriminatee™s union activities 
is not required.  However, as I indi
cated above, I do not believe that the 
instant amended complaint is broad enough on which to base such a 
theory, and nor do I believe that such was ever the General Counsel™s 
theory underlying the Hariton plant layoffs. 
a conversation between Rosa Jaramillo and her, during which, 
after interrogating her as to whether she had joined the Union 
and informing her that another employee said she had signed a 
union authorization card, Rosa informed Maria that ﬁLucho 
Lopez already knows that you joined up with the Union and he 
knows everything.  He even knows that you signed. . . . a card.ﬂ  
While Rosa Jaramillo denied th
e conversation, Maria Jaramillo 
was a far more impressive witness than her sister-in-law.  How-
ever, notwithstanding that I credit Maria Jaramillo™s version of 
the conversation, given my prio
r findings that, at no time mate-rial, has Rosa Jaramillo acted as
 a supervisor, within the mean-
ing of Section 2(11) of the Act, 
or an agent, within the meaning 
of Section 2(13) of the Act, on behalf of Respondent D&F, the latter was not responsible for, or bound by, Rosa Jaramillo™s 
remarks to her sister-in-law.  Further, as with the statements of 
Maria Paz-Vasquez, absent any record evidence that Rosa 

Jaramillo was involved in, or 
privy to, Respondent D&F™s lay-
off decisionmaking process, I must conclude that she engaged 
in utter hyperbole and fabrication while speaking to her sister-
in-law and give no weight to her words as establishing Respon-
dent D&F™s knowledge or suspic
ion of Maria Jaramillo™s sup-
port for the Union.  Zack Co
., supra.  As above, notwithstand-
ing Respondent D&F™s general awareness of the Union™s orga-nizing campaign, counsel for th
e General Counsel adduced no other evidence regarding Re
spondent D&F™s knowledge or suspicions of Maria Jaramillo™s union sentiments or activities.  
Therefore, notwithstanding the record evidence of general anti-
union animus, I find that the General Counsel has failed to 
sustain its initial burden of proofŠestablishing that Maria 
Jaramillo™s union activities were a motivating factor, leading to 
her layoff by the Respondents, and I shall recommend that the 
allegations of paragraph 7 of the consolidated complaint, which 
pertain to Jaramillo™s layoff, be dismissed. 
With regard to whether Respondent D&F was unlawfully 
motivated in causing Respondent Olsten to lay off alleged dis-
criminatee Silvia Martinez, I believe that counsel for the Gen-eral Counsel has met her initial burden of proof as to the layoff.  
Thus, I credit Martinez, who appeared to be an honest witness, 
that she signed an authorization card for the Union on August 4 
and that she requested and received, from a union agent, a let-
ter, naming her as a union activist.  Further, crediting the 
straightforward Martinez over Lucho Lopez, who, in contrast, appeared to be significantly less candid, I find that, later in the 
day, Martinez confronted Lop
ez and handed him an envelope which contained the letter; that he asked what was in the enve-lope; that she ﬁtold him that [she] wanted to be known as a 
member of the Union because I . . . want the Union in here 
because we don™t have any protection of any source and we 
don™t have help from nobody;ﬂ that he asked if she was doing 
this ﬁout of vengeance;ﬂ and that
, after she denied his impudent and imprudent retort, Lopez warned ﬁdo you think that paper is 
going to help you in any way when they fire you . . . they are 
going to dismiss you for having dealings with the Union.ﬂ  
There can be no question, and I find, that the foregoing conver-
sation conclusively establis
hes Respondent™s knowledge of 
Martinez™ support for the Union.  What is more, the individual, 

who gained such knowledge, wa
s the very same individual 
charged by Respondent D&F with selecting employees for 
 D&F INDUSTRIES 647layoff.  Moreover, Lopez™ latte
r comment was an incontroverti-ble warning to Martinez that her support for the Union would 
lead to her eventual dismissal 
by Respondents, and, as such, 
constituted a blatant threat of discharge to an employee for 
having engaged in union activitie
s in violation of Section 8(a)(1) of the Act, and I so find.  Delta Mechanical, Inc.,
 323 NLRB 76, 78 (1997); Dockendorf Electric, 320 NLRB 4, 11 (1995).  Given Lopez™ threat of discharge for engaging in ac-
tivities in support of the Union and the similar direct and im-
plied threats of discharge, which I found were uttered by How-
ard Simon, the record is replete with evidence of Respondent 
D&F™s unlawful animus towards supporters of the Union.  Fur-
thermore, Respondent D&F™s unlawful animus is established 
by the sham nature of its defe
nse regarding Martinez™ selection for layoff.  Initially, in this regard, I note that the individual, 
who selected Martinez for layoff, Lucho Lopez, was inconsis-
tent as to the reason for her selection.  Thus, when called as a 
witness by counsel for the Gene
ral Counsel and, later, when testifying on behalf of Responde
nt D&F, Lopez mentioned only 
a lack of work as the reason for Martinez™ layoff.  Then, under 
cross-examination by counsel for the General Counsel, Lopez 
belatedly and inconsistently rais
ed the alleged discriminatee™s attendance problems as a factor in his selection of her for lay-

off.  Further belying the frank na
ture of Lopez™ latter defense was his assertion that, along with her numerous written absence 
requests, he reported Martinez™ attendance problems to Carmen 
Reyes for discipline.  However,
 neither counsel for Respondent D&F nor counsel for Respondent Olsten offered any documents 
supporting Lopez™ testimony and Carmen Reyes failed to cor-
roborate any aspect of his asser
tions.  In these circumstances, I 
do not credit any aspect of his testimony regarding the selection 
of Martinez for layoff.  Accordingly, the conclusion is war-
ranted that Respondent D&F caused Respondent Olsten to lay 
off Silvia Martinez because of her support for the Union in 
violation of Section 8(a)(1) and (3) of the Act.  Moreover, I believe that the General Counsel has established that, as the 
actual employer of the alleged 
discriminatee, Respondent Ols-ten was directly aware of the unlawful nature of Martinez™ lay-
off.  In this regard, Martinez was uncontroverted, and I find, 
that, subsequent to her layoff 
by Respondent Olsten, Carmen 
Reyes told her that the reason for her layoff was that she 
(Reyes) ﬁhad received orders from higher up that I had done 
something wrong against the company.ﬂ  The record warrants 
the inferences, which I draw, that the ﬁsomething wrongﬂ was 
Martinez™ support for the Union and that Reyes knew it. 
The remaining alleged discriminatee is Jose Luis Rivera, 
who, based on a demand from Respondent D&F™s manufactur-ing manager to Carmen Reyes, 
was laid off, by Respondent 
Olsten, from Respondent D&F™s Gene Autry facility on August 
24.  Utilizing the aforementioned 
Wright Line, supra, princi-ples, I believe that counsel for the General Counsel has estab-lished a prima facie case that Rivera™s support for the Union 
was the reason for his layoff.  
Thus, Rivera was uncontroverted, 
and I find, that, at all times while working at the Gene Autry 
facility, he was an agent of the Union and engaged in organiz-
ing activities.  In this regard, he spoke about the Union with 
and solicited signed authorization cards from coworkers in the 
plant™s parking lot and, during working hours, spoke to em-
ployees in hallways and in th
e mop cleaning room about the Union.  Also, and of utmost importance, Rivera attended How-ard Simon™s speech to the second-shift employees at the Gene 
Autry facility, during which Carmen Reyes was present, and 
was the only employee, who mentioned the Union in a question 
to Simon.  In my view, Rive
ra™s question caused Respondent D&F to suspect his support for the Union, and the documentary 

evidence supports my conclusion.  Thus, General Counsel™s 
Exhibit 2, a computer-generated work history, which Respon-
dent Olsten maintained on Rivera, bears the notation ﬁbecuz of 
attitude during meeting,ﬂ as the reason for the end of his as-
signment to Respondent D&F, a
nd Carmen Reyes admitted that 
the information ﬁmost likelyﬂ 
came from her.  Without any 
contrary explanation in the record, the conclusions are war-
ranted that the meeting, to which the document refers, was the 
employee meeting during which Howard Simon spoke to the 
second-shift employees at the Gene Autry plant and Rivera 
asked his question and that the word, ﬁattitude,ﬂ referred to his 
suspected support for the Union.  With regard to motive, the 
record is replete with evidence of Respondent D&F™s unlawful 
animus toward employees, who 
supported the Union, and, as 
set forth above, General Counsel™s Exhibit 2 clearly establishes 
Rivera™s ﬁattitudeﬂ as the precipitating reason for his layoff.  
That Respondent D&F was motivated to rid itself of Rivera 
because of his suspected support for the Union is also seen by 
the meretricious nature of Respondents™ defenses to the con-solidated complaint allegations pertaining to Rivera™s layoff.  
Thus, Respondent D&F failed to offer any evidence as to its 
reason for demanding Rivera™s layoff, and, while Carmen 
Reyes maintained that her instructions for laying off Rivera 

came from Respondent D&F™s manufacturing manager Neva-
rez and that such was based 
on Respondent D&F™s ﬁdownsiz-ingﬂ at the Gene Autry facility, neither Respondent D&F nor 
Respondent Olsten called Nevar
ez as a corroborating witness, and Reyes contradicted herself, 
stating that the layoff resulted 
from a ﬁlack of production.ﬂ  Finally, Reyes conceded that the 

notation on General Counsel™s Exhibit 2 ﬁappearsﬂ to be the 
actual reason for Rivera™s layo
ff.  Based on the foregoing, I 
find that Respondent D&F caused Respondent Olsten to lay off 
Jose Luis Rivera because of his suspected support for the Union 
in violation of Section 8(a)(1) and (3) of the Act.  Finally, as 
with Martinez, in the above circumstances, I believe that coun-sel for the General Counsel has established that, in complying 
with Respondent D&F™s demand that it lay off Rivera, Carmen 
Reyes, on behalf of Respondent Olsten, clearly was aware of 

Respondent D&F™s underlying unlawful animus. 
As a final issue, I must decide whether, as a joint employer, 
Respondent Olsten is jointly liable for Respondent D&F™s 
unlawful acts and conduct.  At the outset, in ascribing vicarious liability for the nonacting company in a joint-employer rela-
tionship, in which one employer 
supplies employees to work in 
the business of another, the seminal decision of the Board is 

Capitol EMI Music, 311 NLRB 997 (1993).  As I have decided 
in the instant fact context, in Capitol EMI Music, the Board concluded that two employers, 
a company, which distributes 
recording products to retail es
tablishments and intracompany 
facilities, and a company, which refers temporary employees, 
who are its employees, to clients,
 constituted joint employers of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648said temporary employees and that the distribution company 
was unlawfully motivated in making a request to the employ-
ment agency to remove an employee.  Noting that there are two 
types of joint employer relationshi
ps in such cases (the ﬁtradi-
tionalﬂ type where each employer has a representative at the 
work site and share supervision 
of the employees and the rela-
tionship in which a company merely supplies workers to the co-
employer and otherwise does not pa
rticipate in their oversight), the Board determined that, in jo
int employer relationships such 
as, both employers are liable for a termination ﬁonly when the 
record permits the inference (1) that the nonacting joint em-
ployer knew or should have known that the other employer 
acted against the employees for unlawful reasons and (2) that 
the former has acquiesced in the unlawful action by failing to 
protest it or to exercise any contractual right it might possess to 
resist it.ﬂ  As to burdens of proof, the Board concluded that the 
General Counsel sustains its initial burden by establishing the 
joint employer relationship and th
en showing that one has acted with unlawful animus.  The burden then shifts to the non-acting party to show ﬁthat it neither 
knew, nor should have known, of the reason for the other employer™s action or that, if it knew, it 
took all measures within its pow
er to resist the unlawful ac-tion.ﬂ  Id. at 1000.   The record evidence compels findings that, as a joint em-
ployer, Respondent Olsten was aware of almost all of the 
unlawful acts and conduct comm
itted by Respondent D&F, 
which I have found above; that, 
with knowledge of Respondent D&F™s unlawful animus, Respondent Olsten obediently fol-
lowed the former™s instructions to lay off employees Martinez 
and Rivera; that, in the circumstances, Respondent D&F™s pat-
ent antiunion animus may be imputed to Respondent Olsten; 
and that Respondent Olsten is thereby vicariously liable for 
Respondent D&F™s above unfair labor practices.  In this regard, 
not only did Respondent Olsten™s 
site manager, Carmen Reyes, 
maintain a daily presence at Respondent D&F™s Hariton and 
Gene Autry facilities but also she actively participated in the 

supervision of Respondent Olsten™s temporary employees, who 
were assigned to work at the tw
o plants.  Further, Reyes admit-
tedly was present during Howard Simon™s speech to the sec-
ond-shift employees at the Hariton facility and assisted in the 
translation of his remarks; therefore, I believe she clearly was 
aware of what Simon said and understood the substance of said 
remarks, including his unlawful 
threats and other coercive 
statements.
85  Moreover, I reiterate my belief that Reyes™ com-
ment to Silvia Martinez, that she had done ﬁsomething wrong,ﬂ 
which resulted in her layoff 
from Respondent D&F™s Hariton plant, was an oblique reference 
to the alleged discriminatee™s support for the Union.  Likewise, I reiterate my conclusion, 
that, as Reyes conceded that she was most likely the source for 
the comment, ﬁbecuz of attitude during meeting,ﬂ which ap-
pears on Respondent Olsten™s empl
oyment history for Jose Luis 
Rivera, and that such ﬁappearsﬂ to be the reason for the latter™s 

layoff from Respondent D&F™s Gene
 Autry facility, said refer-
ence refers to the Union-relate
d question, which Rivera asked Howard Simon and which she heard.  In the above circum-
stances, I am convinced that, acting on behalf of Respondent                                                           
 85 To believe otherwise is nothing less than specious. 
Olsten, Carmen Reyes was acute
ly aware of Respondent D&F™s 
unlawful animus in demanding the layoffs of Martinez from its 
Hariton plant and Rivera from its Gene Autry facility and that, 
as there exists evidence that she was a complicit participant and 
no record evidence that she protested Respondent D&F™s ac-
tions, Reyes, on behalf of Respondent Olsten, acquiesced in the 
former™s perfidy.  Accordingly, 
given their joint employer rela-
tionship, I believe that Respondent Olsten must be found vi-cariously liable for Respondent 
D&F™s discriminatory acts and 
conduct, and I so find. CONCLUSIONS OF LAW 1. Respondent D&F is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 2. Respondent Olsten is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 3. At all times material, Respondent D&F and Respondent Olsten were joint employers of
 the temporary employees of 
Respondent Olsten working at Respondent D&F™s Hariton and 
Gene Autry facilities. 
4. By informing employees that Respondent D&F would 
never deal with a third party, 
thereby warning employees that 
their support for the Union would be futile, Respondents en-
gaged in acts and conduct violative of Section 8(a)(1) of the 

Act. 
5. By informing employees that the doors were open for 
them to work somewhere else if the Union was coming in, 
thereby impliedly threatening 
employees with discharge be-
cause of their support for the Union, Respondents engaged in conduct violative of Section 8(a)(1) of the Act. 6. By threatening employees with discharge if they engaged 
in a strike against Respondent D&F, Respondents engaged in 
conduct violative of Section 8(a)(1) of the Act. 7. Without distinguishing between economic and unfair labor 
practice strikers and between permanent and temporary re-
placements, by informing employees that they would be re-
placed if they engaged in a st
rike, Respondents engaged in acts and conduct violative of Section 8(a)(1) of the Act. 8. By soliciting grievances from employees in order to in-
duce them to cease supporting the Union, Respondents engaged 
in acts and conduct violative of Section 8(a)(1) of the Act. 9. By promising benefits to 
employees in order to induce 
them to cease supporting the Union, Respondents engaged in 
acts and conduct violative of Section 8(a)(1) of the Act.  10. By threatening employees with plant closure because of 
their support for the Union, Respondents engaged in acts and 
conduct violative of Section 8(a)(1) of the Act. 11. By threatening employees with discharge because they 
engaged in activities in support of the Union, Respondents engaged in acts and conduct violative of Section 8(a)(1) of the 
Act. 
12. By laying off employees Silvia Martinez and Jose Luis 
Rivera because of their support for the Union, Respondents 
engaged in acts and conduct violative of Section 8(a)(1) and (3) 
of the Act. 13. The aforementioned unfair labor practices affect com-
merce within the meaning of Sec
tion 2(6) and (7) of the Act.  D&F INDUSTRIES 64914. Unless set forth above, Respondents engaged in no other 
unfair labor practices. REMEDY I have found that Respondents e
ngaged in serious unfair la-bor practices within the meaning 
of Section 8(a)(1) and (3) of 
the Act.  Therefore, I shall recommend that both be ordered to 
cease and desist therefrom and to take certain affirmative ac-
tions, which are designed to effectuate the policies of the Act.  
Accordingly, having found that Respondents unlawfully laid 
off temporary employees Martinez and Rivera, I shall recom-
mend that Respondent D&F be or
dered to reinstate them to their former positions of employment or, if the positions no 

longer exist, to substantially equivalent positions without prejudice to their seniority and 
other rights and privileges pre-viously enjoyed
86 and that Respondents make each whole for 
                                                          
                                                                                             
86 Technically, Martinez was employed by Respondent Olsten at Re-
spondent D&F™s packaging facility a
nd Rivera was employed by Re-
spondent Olsten and Respondent D&F™s Gene Autry facility.  How-
ever, the record evidence is that Res
pondent Olsten has lost its contract 
to supply temporary employees to work for Respondent D&F.  There-
any loss of earnings he or she may have suffered by reason of 
the discrimination against him or her.  Backpay shall be com-
puted in the manner set forth in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest, as computed in
 New Horizons for the Retarded, 283 NLRB 1173 (1987).  I also shall recom-
mend that Respondent D&F and Respondent Olsten be ordered 
to remove from their files any and all references to the layoffs 

of Martinez and Rivera and to notify each, in writing, that this 
has been done and that evidence of the discriminatory conduct 
will not be used as a basis for any future actions against either 
of them.  Finally, I shall recommend that Respondent D&F and 
Respondent Olsten be ordered to 
post separate notices, in Span-ish and English, detailing their promises. [Recommended Order omitted from publication.] 
  fore, ordering Respondent Olsten to reinstate the two employees will be 
a useless endeavor if the purpose of reinstatement is to put each in his 
or her former position.  Accordi
ngly, I have placed the onus on Re-
spondent D&F to do so in any manner 
necessary in order to effectuate 
reinstatement.  This is entirely prope
r as the impetus for the layoffs of 
Martinez and Rivera came from Respondent D&F. 
 